(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

          UNITED STATES v. ARTHREX, INC. ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE FEDERAL CIRCUIT

     No. 19–1434.      Argued March 1, 2021—Decided June 21, 2021*
The question in these cases is whether the authority of Administrative
  Patent Judges (APJs) to issue decisions on behalf of the Executive
  Branch is consistent with the Appointments Clause of the Constitu-
  tion. APJs conduct adversarial proceedings for challenging the valid-
  ity of an existing patent before the Patent Trial and Appeal Board
  (PTAB). During such proceedings, the PTAB sits in panels of at least
  three of its members, who are predominantly APJs. 35 U. S. C. §§6(a),
  (c). The Secretary of Commerce appoints all members of the PTAB—
  including 200-plus APJs—except for the Director, who is nominated by
  the President and confirmed by the Senate. §§3(b)(1), (b)(2)(A), 6(a).
  After Smith & Nephew, Inc., and ArthroCare Corp. (collectively, Smith
  & Nephew) petitioned for inter partes review of a patent secured by
  Arthrex, Inc., three APJs concluded that the patent was invalid. On
  appeal to the Federal Circuit, Arthrex claimed that the structure of the
  PTAB violated the Appointments Clause, which specifies how the
  President may appoint officers to assist in carrying out his responsi-
  bilities. Art. II, §2, cl. 2. Arthrex argued that the APJs were principal
  officers who must be appointed by the President with the advice and
  consent of the Senate, and that their appointment by the Secretary of
  Commerce was therefore unconstitutional. The Federal Circuit held
  that the APJs were principal officers whose appointments were uncon-
  stitutional because neither the Secretary nor Director can review their
  decisions or remove them at will. To remedy this constitutional viola-
  tion, the Federal Circuit invalidated the APJs’ tenure protections,
——————
  * Together with No. 19–1452, Smith & Nephew, Inc., et al. v. Arthrex,
Inc., et al. and No. 19–1458, Arthrex, Inc. v. Smith & Nephew, Inc., et al.,
also on certiorari to the same court.
2                 UNITED STATES v. ARTHREX, INC.

                                Syllabus

    making them removable at will by the Secretary.
Held: The judgment is vacated, and the case is remanded.
941 F. 3d 1320, vacated and remanded.
     THE CHIEF JUSTICE delivered the opinion of the Court with respect
  to Parts I and II, concluding that the unreviewable authority wielded
  by APJs during inter partes review is incompatible with their appoint-
  ment by the Secretary of Commerce to an inferior office. Pp. 6–19.
     (a) The Appointments Clause provides that only the President, with
  the advice and consent of the Senate, can appoint principal officers.
  With respect to inferior officers, the Clause permits Congress to vest
  appointment power “in the President alone, in the Courts of Law, or in
  the Heads of Departments.” Pp. 6–8.
     (b) In Edmond v. United States, 520 U. S. 651, this Court explained
  that an inferior officer must be “directed and supervised at some level
  by others who were appointed by Presidential nomination with the ad-
  vice and consent of the Senate.” Id., at 663. Applying that test to Coast
  Guard Court of Criminal Appeals judges appointed by the Secretary of
  Transportation, the Court held that the judges were inferior officers
  because they were effectively supervised by a combination of Presiden-
  tially nominated and Senate confirmed officers in the Executive
  Branch. Id., at 664–665. What the Court in Edmond found “signifi-
  cant” was that those judges had “no power to render a final decision on
  behalf of the United States unless permitted to do so by other Execu-
  tive officers.” Id., at 665.
     Such review by a superior executive officer is absent here. While the
  Director has tools of administrative oversight, neither he nor any other
  superior executive officer can directly review decisions by APJs. Only
  the PTAB itself “may grant rehearings.” §6(c). This restriction on re-
  view relieves the Director of responsibility for the final decisions ren-
  dered by APJs under his charge. Their decision—the final word within
  the Executive Branch—compels the Director to “issue and publish a
  certificate” canceling or confirming patent claims he had previously al-
  lowed. §318(b).
     The Government and Smith & Nephew contend that the Director
  has various ways to indirectly influence the course of inter partes re-
  view. The Director, for example, could designate APJs predisposed to
  decide a case in his preferred manner. But such machinations blur the
  lines of accountability demanded by the Appointments Clause and
  leave the parties with neither an impartial decision by a panel of ex-
  perts nor a transparent decision for which a politically accountable of-
  ficer must take responsibility.
     Even if the Director can refuse to designate APJs on future PTAB
  panels, he has no means of countermanding the final decision already
  on the books. Nor can the Secretary meaningfully control APJs
                   Cite as: 594 U. S. ____ (2021)                     3

                              Syllabus

through the threat of removal from federal service entirely because she
can fire them only “for such cause as will promote the efficiency of the
service.” 5 U. S. C. §7513(a); see Seila Law LLC v. Consumer Finan-
cial Protection Bureau, 591 U. S. ___, ___. And the possibility of an
appeal to the Federal Circuit does not provide the necessary supervi-
sion. APJs exercise executive power, and the President must be ulti-
mately responsible for their actions. See Arlington v. FCC, 569 U. S.
290, 305, n. 4.
   Given the insulation of PTAB decisions from any executive review,
the President can neither oversee the PTAB himself nor “attribute the
Board’s failings to those whom he can oversee.” Free Enterprise Fund
v. Public Company Accounting Oversight Bd., 561 U. S. 477, 496. APJs
accordingly exercise power that conflicts with the design of the Ap-
pointments Clause “to preserve political accountability.” Edmond, 520
U. S., at 663. Pp. 8–14.
   (c) History reinforces the conclusion that the unreviewable executive
power exercised by APJs is incompatible with their status as inferior
officers. Founding-era congressional statutes and early decisions from
this Court indicate that adequate supervision entails review of deci-
sions issued by inferior officers. See, e.g., 1 Stat. 66–67; Barnard v.
Ashley, 18 How. 43, 45. Congress carried that model of principal officer
review into the modern administrative state. See, e.g., 5 U. S. C.
§557(b).
   According to the Government and Smith & Nephew, heads of de-
partment appoint a handful of contemporary officers who purportedly
exercise final decisionmaking authority. Several of their examples,
however, involve inferior officers whose decisions a superior executive
officer can review or implement a system for reviewing. See, e.g., Frey-
tag v. Commissioner, 501 U. S. 868. Nor does the structure of the
PTAB draw support from the predecessor Board of Appeals, which de-
termined the patentability of inventions in panels composed of exam-
iners-in-chief without an appeal to the Commissioner. 44 Stat. 1335–
1336. Those Board decisions could be reviewed by the Court of Cus-
toms and Patent Appeals—an executive tribunal—and may also have
been subject to the unilateral control of the agency head. Pp. 14–18.
   (d) The Court does not attempt to “set forth an exclusive criterion
for distinguishing between principal and inferior officers for Appoint-
ments Clause purposes.” Edmond, 520 U. S., at 661. Many decisions
by inferior officers do not bind the Executive Branch to exercise exec-
utive power in a particular manner, and the Court does not address
supervision outside the context of adjudication. Here, however, Con-
gress has assigned APJs “significant authority” in adjudicating the
public rights of private parties, while also insulating their decisions
from review and their offices from removal. Buckley v. Valeo, 424 U. S.
4                  UNITED STATES v. ARTHREX, INC.

                                   Syllabus

    1, 126. Pp. 18–19.
       THE CHIEF JUSTICE, joined by JUSTICE ALITO, JUSTICE KAVANAUGH,
    and JUSTICE BARRETT, concluded in Part III that §6(c) cannot constitu-
    tionally be enforced to the extent that its requirements prevent the
    Director from reviewing final decisions rendered by APJs. The Direc-
    tor accordingly may review final PTAB decisions and, upon review,
    may issue decisions himself on behalf of the Board. Section 6(c) other-
    wise remains operative as to the other members of the PTAB. When
    reviewing such a decision by the Director, a court must decide the case
    “conformably to the constitution, disregarding the law” placing re-
    strictions on his review authority in violation of Article II. Marbury v.
    Madison, 1 Cranch 137, 178.
       The appropriate remedy is a remand to the Acting Director to decide
    whether to rehear the petition filed by Smith & Nephew. A limited
    remand provides an adequate opportunity for review by a principal of-
    ficer. Because the source of the constitutional violation is the restraint
    on the review authority of the Director, rather than the appointment
    of APJs by the Secretary, Arthrex is not entitled to a hearing before a
    new panel of APJs. Pp. 19–23.

   ROBERTS, C. J., delivered the opinion of the Court with respect to Parts
I and II, in which ALITO, GORSUCH, KAVANAUGH, and BARRETT, JJ.,
joined, and an opinion with respect to Part III, in which ALITO, KA-
VANAUGH, and BARRETT, JJ., joined. GORSUCH, J., filed an opinion con-
curring in part and dissenting in part. BREYER, J., filed an opinion con-
curring in the judgment in part and dissenting in part, in which
SOTOMAYOR and KAGAN, JJ., joined. THOMAS, J., filed a dissenting opin-
ion, in which BREYER, SOTOMAYOR, and KAGAN, JJ., joined as to Parts I
and II.
                       Cite as: 594 U. S. ____ (2021)                                 1

                             Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order that
    corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                   Nos. 19–1434, 19–1452 and 19–1458
                                   _________________


                UNITED STATES, PETITIONER
19–1434                    v.
                   ARTHREX, INC., ET AL.

   SMITH & NEPHEW, INC., ET AL., PETITIONERS
19–1452              v.
             ARTHREX, INC., ET AL.

                 ARTHREX, INC., PETITIONER
19–1458                     v.
                SMITH & NEPHEW, INC., ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE FEDERAL CIRCUIT
                                 [June 21, 2021]

  CHIEF JUSTICE ROBERTS delivered the opinion of the
Court with respect to Parts I and II.
  The validity of a patent previously issued by the Patent
and Trademark Office can be challenged before the Patent
Trial and Appeal Board, an executive tribunal within the
PTO. The Board, composed largely of Administrative Pa-
tent Judges appointed by the Secretary of Commerce, has
the final word within the Executive Branch on the validity
of a challenged patent. Billions of dollars can turn on a
Board decision.
  Under the Constitution, “[t]he executive Power” is vested
in the President, who has the responsibility to “take Care
2             UNITED STATES v. ARTHREX, INC.

                      Opinion of the Court

that the Laws be faithfully executed.” Art. II, §1, cl. 1; §3.
The Appointments Clause provides that he may be assisted
in carrying out that responsibility by officers nominated by
him and confirmed by the Senate, as well as by other offic-
ers not appointed in that manner but whose work, we have
held, must be directed and supervised by an officer who has
been. §2, cl. 2. The question presented is whether the au-
thority of the Board to issue decisions on behalf of the Ex-
ecutive Branch is consistent with these constitutional pro-
visions.
                              I
                              A
   The creation of a workable patent system was a congres-
sional priority from the start. The First Congress estab-
lished the Patent Board—consisting impressively of Secre-
tary of State Thomas Jefferson, Secretary of War Henry
Knox, and Attorney General Edmund Randolph—to issue
patents for inventions they deemed “sufficiently useful and
important.” §1, 1 Stat. 109–110. Jefferson, a renowned in-
ventor in his own right, “was charged with most of the re-
sponsibility” to administer the new patent system. Fed-
erico, Operation of the Patent Act of 1790, 18 J. Pat. Off.
Soc. 237, 238–239 (1936). The Patent Board was a short-
lived experiment because its members had much else to do.
Jefferson candidly admitted that he had “been obliged to
give undue & uninformed opinions on rights often valuable”
without the “great deal of time” necessary to “understand &
do justice by” patent applicants. Letter from T. Jefferson to
H. Williamson (Apr. 1, 1792), in 6 Works of Thomas Jeffer-
son 459 (P. Ford ed. 1904).
   In 1793, Congress shifted to a registration system admin-
istered by the Secretary of State. See 1 Stat. 319–321. The
Secretary no longer reviewed the substance of patent appli-
cations but instead issued patents through a routine pro-
cess “as a ministerial officer.” Grant v. Raymond, 6 Pet.
                  Cite as: 594 U. S. ____ (2021)             3

                      Opinion of the Court

218, 241 (1832). The courts would make the initial deter-
mination of patent validity in a subsequent judicial pro-
ceeding, such as an infringement suit. See 1 Stat. 322. This
scheme unsurprisingly resulted in the Executive Branch is-
suing many invalid patents and the Judicial Branch having
to decide many infringement cases. See S. Doc. No. 338,
24th Cong., 1st Sess., 3 (1836). Judge William Van Ness—
who before taking the bench had served as second to Aaron
Burr in his duel with Alexander Hamilton—lamented that
Congress had left the door “open and unguarded” for im-
posters to secure patents, with the consequences of “litiga-
tion and endless trouble, if not total ruin, to the true inven-
tor.” Thompson v. Haight, 23 F. Cas. 1040, 1041–1042 (No.
13,957) (CC SDNY 1826). Congress heeded such concerns
by returning the initial determination of patentability to
the Executive Branch, see 5 Stat. 117–118, where it re-
mains today.
   The present system is administered by the Patent and
Trademark Office (PTO), an executive agency within the
Department of Commerce “responsible for the granting and
issuing of patents” in the name of the United States. 35
U. S. C. §§1(a), 2(a)(1). Congress has vested the “powers
and duties” of the PTO in a sole Director appointed by the
President with the advice and consent of the Senate.
§3(a)(1). As agency head, the Director “provid[es] policy di-
rection and management supervision” for PTO officers and
employees. §3(a)(2)(A).
   This suit centers on the Patent Trial and Appeal Board
(PTAB), an executive adjudicatory body within the PTO es-
tablished by the Leahy-Smith America Invents Act of 2011.
125 Stat. 313. The PTAB sits in panels of at least three
members drawn from the Director, the Deputy Director, the
Commissioner for Patents, the Commissioner for Trade-
marks, and more than 200 Administrative Patent Judges
(APJs). 35 U. S. C. §§6(a), (c). The Secretary of Commerce
appoints the members of the PTAB (except for the Director),
4             UNITED STATES v. ARTHREX, INC.

                      Opinion of the Court

including the APJs at issue in this dispute. §§3(b)(1),
(b)(2)(A), 6(a). Like the 1790 Patent Board, the modern
Board decides whether an invention satisfies the standards
for patentability on review of decisions by primary examin-
ers. §§6(b)(1), 134(a).
   Through a variety of procedures, the PTAB can also take
a second look at patents previously issued by the PTO.
§§6(b)(2)–(4). One such procedure is inter partes review.
Established in 2011, inter partes review is an adversarial
process by which members of the PTAB reconsider whether
existing patents satisfy the novelty and nonobviousness re-
quirements for inventions. See §6(a) of the America Invents
Act, 125 Stat. 299. Any person—other than the patent
owner himself—can file a petition to institute inter partes
review of a patent. 35 U. S. C. §311(a). The Director can
institute review only if, among other requirements, he de-
termines that the petitioner is reasonably likely to prevail
on at least one challenged patent claim. §314(a). Congress
has committed the decision to institute inter partes review
to the Director’s unreviewable discretion. See Thryv, Inc.
v. Click-To-Call Technologies, LP, 590 U. S. ___, ___ (2020)
(slip op., at 6). By regulation, the Director has delegated
this authority to the PTAB itself. 37 CFR §42.4(a) (2020).
   The Director designates at least three members of the
PTAB (typically three APJs) to conduct an inter partes pro-
ceeding. 35 U. S. C. §6(c). The PTAB then assumes control
of the process, which resembles civil litigation in many re-
spects. §316(c). The PTAB must issue a final written deci-
sion on all of the challenged patent claims within 12 to 18
months of institution. §316(a)(11); see SAS Institute Inc. v.
Iancu, 584 U. S. ___, ___ (2018) (slip op., at 5). A party who
disagrees with a decision may request rehearing by the
PTAB. 35 U. S. C. §6(c); 37 CFR §42.71(d).
   The PTAB is the last stop for review within the Executive
Branch. A party dissatisfied with the final decision may
seek judicial review in the Court of Appeals for the Federal
                  Cite as: 594 U. S. ____ (2021)            5

                      Opinion of the Court

Circuit. 35 U. S. C. §319. At this stage, the Director can
intervene before the court to defend or disavow the Board’s
decision. §143. The Federal Circuit reviews the PTAB’s
application of patentability standards de novo and its un-
derlying factual determinations for substantial evidence.
See Oil States Energy Services, LLC v. Greene’s Energy
Group, LLC, 584 U. S. ___, ___ (2018) (slip op., at 4). Upon
expiration of the time to appeal or termination of any ap-
peal, “the Director shall issue and publish a certificate can-
celing any claim of the patent finally determined to be un-
patentable, confirming any claim of the patent determined
to be patentable, and incorporating in the patent by opera-
tion of the certificate any new or amended claim determined
to be patentable.” §318(b).
                              B
   Arthrex, Inc. develops medical devices and procedures for
orthopedic surgery. In 2015, it secured a patent on a surgi-
cal device for reattaching soft tissue to bone without tying
a knot, U. S. Patent No. 9,179,907 (’907 patent). Arthrex
soon claimed that Smith & Nephew, Inc. and ArthroCare
Corp. (collectively, Smith & Nephew) had infringed the ’907
patent, and the dispute eventually made its way to inter
partes review in the PTO. Three APJs formed the PTAB
panel that conducted the proceeding and ultimately con-
cluded that a prior patent application “anticipated” the in-
vention claimed by the ’907 patent, so that Arthrex’s patent
was invalid. See App. to Pet. for Cert. in No. 19–1434,
p. 128a.
   On appeal to the Federal Circuit, Arthrex raised for the
first time an argument premised on the Appointments
Clause of the Constitution. That Clause specifies how the
President may appoint officers who assist him in carrying
out his responsibilities. Principal officers must be ap-
pointed by the President with the advice and consent of the
Senate, while inferior officers may be appointed by the
6             UNITED STATES v. ARTHREX, INC.

                      Opinion of the Court

President alone, the head of an executive department, or a
court. Art. II, §2, cl. 2. Arthrex argued that the APJs were
principal officers and therefore that their appointment by
the Secretary of Commerce was unconstitutional. The Gov-
ernment intervened to defend the appointment procedure.
   The Federal Circuit agreed with Arthrex that APJs were
principal officers. 941 F. 3d 1320, 1335 (2019). Neither the
Secretary nor Director had the authority to review their de-
cisions or to remove them at will. The Federal Circuit held
that these restrictions meant that APJs were themselves
principal officers, not inferior officers under the direction of
the Secretary or Director.
   To fix this constitutional violation, the Federal Circuit in-
validated the tenure protections for APJs. Making APJs
removable at will by the Secretary, the panel held, prospec-
tively “renders them inferior rather than principal officers.”
Id., at 1338. The Federal Circuit vacated the PTAB’s deci-
sion and remanded for a fresh hearing before a new panel
of APJs, who would no longer enjoy protection against re-
moval. Id., at 1338–1340.
   This satisfied no one. The Government, Smith &
Nephew, and Arthrex each requested rehearing en banc,
which the Court of Appeals denied. 953 F. 3d 760, 761
(2020) (per curiam). The parties then requested review of
different aspects of the panel’s decision in three petitions
for certiorari.
   We granted those petitions to consider whether the
PTAB’s structure is consistent with the Appointments
Clause, and the appropriate remedy if it is not. 592 U. S.
___ (2020).
                              II
                              A
  The President is “ ‘responsible for the actions of the Exec-
utive Branch’ ” and “ ‘cannot delegate [that] ultimate re-
sponsibility or the active obligation to supervise that goes
                  Cite as: 594 U. S. ____ (2021)            7

                      Opinion of the Court

with it.’ ” Free Enterprise Fund v. Public Company Account-
ing Oversight Bd., 561 U. S. 477, 496–497 (2010) (quoting
Clinton v. Jones, 520 U. S. 681, 712–713 (1997) (BREYER, J.,
concurring in judgment)). The Framers recognized, of
course, that “no single person could fulfill that responsibil-
ity alone, [and] expected that the President would rely on
subordinate officers for assistance.” Seila Law LLC v. Con-
sumer Financial Protection Bureau, 591 U. S. ___, ___
(2020) (plurality opinion) (slip op., at 2).
   Today, thousands of officers wield executive power on be-
half of the President in the name of the United States. That
power acquires its legitimacy and accountability to the pub-
lic through “a clear and effective chain of command” down
from the President, on whom all the people vote. Free En-
terprise Fund, 561 U. S., at 498. James Madison extolled
this “great principle of unity and responsibility in the Exec-
utive department,” which ensures that “the chain of de-
pendence [will] be preserved; the lowest officers, the middle
grade, and the highest, will depend, as they ought, on the
President, and the President on the community.” 1 Annals
of Cong. 499 (1789).
   The Appointments Clause provides:
    “[The President] shall nominate, and by and with the
    Advice and Consent of the Senate, shall appoint Am-
    bassadors, other public Ministers and Consuls, Judges
    of the supreme Court, and all other Officers of the
    United States, whose Appointments are not herein oth-
    erwise provided for, and which shall be established by
    Law: but Congress may by Law vest the Appointment
    of such inferior Officers, as they think proper, in the
    President alone, in the Courts of Law, or in the Heads
    of Departments.” Art. II, §2, cl. 2.
  Assigning the nomination power to the President guaran-
tees accountability for the appointees’ actions because the
“blame of a bad nomination would fall upon the president
8             UNITED STATES v. ARTHREX, INC.

                      Opinion of the Court

singly and absolutely.” The Federalist No. 77, p. 517 (J.
Cooke ed. 1961) (A. Hamilton). As Hamilton wrote, the
“sole and undivided responsibility of one man will naturally
beget a livelier sense of duty and a more exact regard to
reputation.” Id., No. 76, at 510–511. The Appointments
Clause adds a degree of accountability in the Senate, which
shares in the public blame “for both the making of a bad
appointment and the rejection of a good one.” Edmond v.
United States, 520 U. S. 651, 660 (1997).
  Only the President, with the advice and consent of the
Senate, can appoint noninferior officers, called “principal”
officers as shorthand in our cases. See id., at 659. The “de-
fault manner of appointment” for inferior officers is also
nomination by the President and confirmation by the Sen-
ate. Id., at 660. But the Framers foresaw that “when offices
became numerous, and sudden removals necessary, this
mode might be inconvenient.” United States v. Germaine,
99 U. S. 508, 510 (1879). Reflecting this concern for “ad-
ministrative convenience,” the Appointments Clause per-
mits Congress to dispense with joint appointment, but only
for inferior officers. Edmond, 520 U. S., at 660. Congress
may vest the appointment of such officers “in the President
alone, in the Courts of Law, or in the Heads of Depart-
ments.”
                                B
  Congress provided that APJs would be appointed as infe-
rior officers, by the Secretary of Commerce as head of a de-
partment. The question presented is whether the nature of
their responsibilities is consistent with their method of ap-
pointment. As an initial matter, no party disputes that
APJs are officers—not “lesser functionaries” such as em-
ployees or contractors—because they “exercis[e] significant
authority pursuant to the laws of the United States.” Buck-
ley v. Valeo, 424 U. S. 1, 126, and n. 162 (1976) (per curiam);
see Lucia v. SEC, 585 U. S. ___, ___–___ (2018) (slip op., at
                  Cite as: 594 U. S. ____ (2021)            9

                      Opinion of the Court

8–9). APJs do so when reconsidering an issued patent, a
power that (the Court has held) involves the adjudication of
public rights that Congress may appropriately assign to ex-
ecutive officers rather than to the Judiciary. See Oil States,
584 U. S., at ___–___ (slip op., at 8–9).
   The starting point for each party’s analysis is our opinion
in Edmond. There we explained that “[w]hether one is an
‘inferior’ officer depends on whether he has a superior”
other than the President. 520 U. S., at 662. An inferior
officer must be “directed and supervised at some level by
others who were appointed by Presidential nomination with
the advice and consent of the Senate.” Id., at 663.
   In Edmond, we applied this test to adjudicative officials
within the Executive Branch—specifically, Coast Guard
Court of Criminal Appeals judges appointed by the Secre-
tary of Transportation. See id., at 658. We held that the
judges were inferior officers because they were effectively
supervised by a combination of Presidentially nominated
and Senate confirmed officers in the Executive Branch:
first, the Judge Advocate General, who “exercise[d] admin-
istrative oversight over the Court of Criminal Appeals” by
prescribing rules of procedure and formulating policies for
court-martial cases, and could also “remove a Court of
Criminal Appeals judge from his judicial assignment with-
out cause”; and second, the Court of Appeals for the Armed
Forces, an executive tribunal that could review the judges’
decisions under a de novo standard for legal issues and a
deferential standard for factual issues. Id., at 664–665.
“What is significant,” we concluded, “is that the judges of
the Court of Criminal Appeals have no power to render a
final decision on behalf of the United States unless permit-
ted to do so by other Executive officers.” Id., at 665.
   Congress structured the PTAB differently, providing only
half of the “divided” supervision to which judges of the
Court of Criminal Appeals were subject. Id., at 664. Like
the Judge Advocate General, the PTO Director possesses
10            UNITED STATES v. ARTHREX, INC.

                      Opinion of the Court

powers of “administrative oversight.” Ibid. The Director
fixes the rate of pay for APJs, controls the decision whether
to institute inter partes review, and selects the APJs to re-
consider the validity of the patent. 35 U. S. C. §§3(b)(6),
6(c), 314(a). The Director also promulgates regulations gov-
erning inter partes review, issues prospective guidance on
patentability issues, and designates past PTAB decisions as
“precedential” for future panels. §§3(a)(2)(A), 316(a)(4);
Brief for United States 6. He is the boss, except when it
comes to the one thing that makes the APJs officers exer-
cising “significant authority” in the first place—their power
to issue decisions on patentability. Buckley, 424 U. S., at
126. In contrast to the scheme approved by Edmond, no
principal officer at any level within the Executive Branch
“direct[s] and supervise[s]” the work of APJs in that regard.
520 U. S., at 663.
   Edmond goes a long way toward resolving this dispute.
What was “significant” to the outcome there—review by a
superior executive officer—is absent here: APJs have the
“power to render a final decision on behalf of the United
States” without any such review by their nominal superior
or any other principal officer in the Executive Branch. Id.,
at 665. The only possibility of review is a petition for re-
hearing, but Congress unambiguously specified that “[o]nly
the Patent and Trial Appeal Board may grant rehearings.”
§6(c). Such review simply repeats the arrangement chal-
lenged as unconstitutional in this suit.
   This “diffusion of power carries with it a diffusion of ac-
countability.” Free Enterprise Fund, 561 U. S., at 497. The
restrictions on review relieve the Director of responsibility
for the final decisions rendered by APJs purportedly under
his charge. The principal dissent’s observation that “the
Director alone has the power to take final action to cancel a
patent claim or confirm it,” post, at 7 (opinion of THOMAS,
J.), simply ignores the undisputed fact that the Director’s
                  Cite as: 594 U. S. ____ (2021)            11

                      Opinion of the Court

“power” in that regard is limited to carrying out the minis-
terial duty that he “shall issue and publish a certificate”
canceling or confirming patent claims he had previously al-
lowed, as dictated by the APJs’ final decision. §318(b); see
§§131, 153. The chain of command runs not from the Direc-
tor to his subordinates, but from the APJs to the Director.
   The Government and Smith & Nephew assemble a cata-
log of steps the Director might take to affect the deci-
sionmaking process of the PTAB, despite his lack of any
statutory authority to review its decisions. See Brief for
United States 30–32; Brief for Smith & Nephew, Inc., et al.
25–27. The Government reminds us that it is the Director
who decides whether to initiate inter partes review.
§314(a). The Director can also designate the APJs who will
decide a particular case and can pick ones predisposed to
his views. §6(c). And the Director, the Government asserts,
can even vacate his institution decision if he catches wind
of an unfavorable ruling on the way. The “proceeding will
have no legal consequences” so long as the Director jumps
in before the Board issues its final decision. Brief for
United States 31.
   If all else fails, the Government says, the Director can in-
tervene in the rehearing process to reverse Board decisions.
The Government acknowledges that only the PTAB can
grant rehearing under §6(c). But the Director, according to
the Government, could manipulate the composition of the
PTAB panel that acts on the rehearing petition. For one
thing, he could “stack” the original panel to rehear the case
with additional APJs assumed to be more amenable to his
preferences. See Oil States, 584 U. S., at ___ (GORSUCH, J.,
dissenting) (slip op., at 3). For another, he could assemble
an entirely new panel consisting of himself and two other
officers appointed by the Secretary—in practice, the Com-
missioner for Patents and the APJ presently designated as
Chief Judge—to decide whether to overturn a decision and
reach a different outcome binding on future panels. See
12            UNITED STATES v. ARTHREX, INC.

                      Opinion of the Court

Brief for United States 6–7, 31–32. The Government insists
that the Director, by handpicking (and, if necessary, re-
picking) Board members, can indirectly influence the
course of inter partes review.
   That is not the solution. It is the problem. The Govern-
ment proposes (and the dissents embrace) a roadmap for
the Director to evade a statutory prohibition on review
without having him take responsibility for the ultimate de-
cision. See post, at 2–3 (BREYER, J., concurring in judgment
in part and dissenting in part); post, at 8–10 (opinion of
THOMAS, J.). Even if the Director succeeds in procuring his
preferred outcome, such machinations blur the lines of ac-
countability demanded by the Appointments Clause. The
parties are left with neither an impartial decision by a
panel of experts nor a transparent decision for which a po-
litically accountable officer must take responsibility. And
the public can only wonder “on whom the blame or the pun-
ishment of a pernicious measure, or series of pernicious
measures ought really to fall.” The Federalist No. 70, at
476 (A. Hamilton).
   The Government contends that the Director may respond
after the fact by removing an APJ “from his judicial assign-
ment without cause” and refusing to designate that APJ on
future PTAB panels. Edmond, 520 U. S., at 664. Even as-
suming that is true, reassigning an APJ to a different task
going forward gives the Director no means of countermand-
ing the final decision already on the books. Nor are APJs
“meaningfully controlled” by the threat of removal from fed-
eral service entirely, Seila Law, 591 U. S., at ___ (slip op.,
at 23), because the Secretary can fire them after a decision
only “for such cause as will promote the efficiency of the
service,” 5 U. S. C. §7513(a). In all the ways that matter to
the parties who appear before the PTAB, the buck stops
with the APJs, not with the Secretary or Director.
   Review outside Article II—here, an appeal to the Federal
Circuit—cannot provide the necessary supervision. While
                  Cite as: 594 U. S. ____ (2021)             13

                      Opinion of the Court

the duties of APJs “partake of a Judiciary quality as well as
Executive,” APJs are still exercising executive power and
must remain “dependent upon the President.” 1 Annals of
Cong., at 611–612 (J. Madison); see Oil States, 584 U. S., at
___ (slip op., at 8). The activities of executive officers may
“take ‘legislative’ and ‘judicial’ forms, but they are exercises
of—indeed, under our constitutional structure they must be
exercises of—the ‘executive Power,’ ” for which the Presi-
dent is ultimately responsible. Arlington v. FCC, 569 U. S.
290, 305, n. 4 (2013) (quoting Art. II, §1, cl. 1).
   Given the insulation of PTAB decisions from any execu-
tive review, the President can neither oversee the PTAB
himself nor “attribute the Board’s failings to those whom he
can oversee.” Free Enterprise Fund, 561 U. S., at 496. APJs
accordingly exercise power that conflicts with the design of
the Appointments Clause “to preserve political accountabil-
ity.” Edmond, 520 U. S., at 663.
   The principal dissent dutifully undertakes to apply the
governing test from Edmond, see post, at 5–10 (opinion of
THOMAS, J.), but its heart is plainly not in it. For example,
the dissent rejects any distinction between “inferior-officer
power” and “principal-officer power,” post, at 12, but Ed-
mond calls for exactly that: an appraisal of how much power
an officer exercises free from control by a superior. The dis-
sent pigeonholes this consideration as the sole province of
the Vesting Clause, post, at 14–15, but Edmond recognized
the Appointments Clause as a “significant structural safe-
guard[ ]” that “preserve[s] political accountability” through
direction and supervision of subordinates—in other words,
through a chain of command. 520 U. S., at 659, 663. The
dissent would have the Court focus on the location of an of-
ficer in the agency “organizational chart,” post, at 1, but as
we explained in Edmond, “[i]t is not enough that other of-
ficers may be identified who formally maintain a higher
rank, or possess responsibilities of a greater magnitude,”
520 U. S., at 662–663. The dissent stresses that “at least
14            UNITED STATES v. ARTHREX, INC.

                      Opinion of the Court

two levels of authority” separate the President from PTAB
decisions, post, at 1, but the unchecked exercise of executive
power by an officer buried many layers beneath the Presi-
dent poses more, not less, of a constitutional problem. Con-
spicuously absent from the dissent is any concern for the
President’s ability to “discharge his own constitutional duty
of seeing that the laws be faithfully executed.” Myers v.
United States, 272 U. S. 52, 135 (1926).
  The other dissent charges that the Court’s opinion has
“no foundation” in past decisions. Post, at 5 (opinion of
BREYER, J.). Of course, we have a different view on the
proper application of Edmond in this dispute. As for other
past decisions, it is the dissent that expressly grounds its
analysis in dissenting opinions from Free Enterprise Fund
and Seila Law, while frankly acknowledging that the
Court’s opinions in those cases support the principles that
guide us here. Post, at 5–7.
                               C
   History reinforces the conclusion that the unreviewable
executive power exercised by APJs is incompatible with
their status as inferior officers. Since the founding, princi-
pal officers have directed the decisions of inferior officers on
matters of law as well as policy. Hamilton articulated the
principle of constitutional accountability underlying such
supervision in a 1792 Treasury circular. Writing as Secre-
tary of the Treasury to the customs officials under his
charge, he warned that any deviations from his instructions
“would be subversive of uniformity in the execution of the
laws.” 3 Works of Alexander Hamilton 557 (J. Hamilton ed.
1850). “The power to superintend,” he explained, “must im-
ply a right to judge and direct,” thereby ensuring that “the
responsibility for a wrong construction rests with the head
of the department, when it proceeds from him.” Id., at 559.
   Early congressional statutes expressly empowered de-
partment heads to supervise the work of their subordinates,
                  Cite as: 594 U. S. ____ (2021)           15

                      Opinion of the Court

sometimes by providing for an appeal in adjudicatory pro-
ceedings to a Presidentially nominated and Senate con-
firmed officer. See, e.g., 1 Stat. 66–67 (authorizing appeal
of auditor decisions to Comptroller); §4, 1 Stat. 378 (permit-
ting supervisors of the revenue to issue liquor licenses “sub-
ject to the superintendence, control and direction of the de-
partment of the treasury”). For the most part, Congress left
the structure of administrative adjudication up to agency
heads, who prescribed internal procedures (and thus exer-
cised direction and control) as they saw fit. See J. Mashaw,
Creating the Administrative Constitution 254 (2012).
   This Court likewise indicated in early decisions that ade-
quate supervision entails review of decisions issued by in-
ferior officers. For example, we held that the Commissioner
of the General Land Office—the erstwhile agency that ad-
judicated private claims to public lands and granted land
patents—could review decisions of his subordinates despite
congressional silence on the matter. Our explanation, al-
most “too manifest to require comment,” was that the au-
thority to review flowed from the “necessity of ‘supervision
and control,’ vested in the commissioner, acting under the
direction of the President.” Barnard v. Ashley, 18 How. 43,
45 (1856). “Of necessity,” we later elaborated, the Commis-
sioner “must have power to adjudge the question of accu-
racy preliminary to the issue of a [land] patent.” Magwire
v. Tyler, 1 Black 195, 202 (1862).
   Congress has carried the model of principal officer review
into the modern administrative state. As the Government
forthrightly acknowledged at oral argument, it “certainly is
the norm” for principal officers to have the capacity to re-
view decisions made by inferior adjudicative officers. Tr. of
Oral Arg. 23. The Administrative Procedure Act, from its
inception, authorized agency heads to review such deci-
sions. 5 U. S. C. §557(b). And “higher-level agency recon-
sideration” by the agency head is the standard way to main-
tain political accountability and effective oversight for
16            UNITED STATES v. ARTHREX, INC.

                     Opinion of the Court

adjudication that takes place outside the confines of
§557(b). Walker & Wasserman, The New World of Agency
Adjudication, 107 Cal. L. Rev. 141, 157 (2019). To take one
example recently discussed by this Court in Free Enterprise
Fund, the Public Company Accounting Oversight Board can
issue sanctions in disciplinary proceedings, but such sanc-
tions are reviewable by its superior, the Securities and Ex-
change Commission. 15 U. S. C. §§7215(c)(4), 7217(c).
   The Government and Smith & Nephew point to a handful
of contemporary officers who are appointed by heads of de-
partments but who nevertheless purportedly exercise final
decisionmaking authority. Several examples, however, in-
volve inferior officers whose decisions a superior executive
officer can review or implement a system for reviewing. For
instance, the special trial judges in Freytag v. Commis-
sioner, 501 U. S. 868 (1991), may enter a decision on behalf
of the Tax Court—whose members are nominated by the
President and confirmed by the Senate, 26 U. S. C.
§7443(b)—but only “subject to such conditions and review
as the court may provide.” §7443A(c); see also 8 CFR
§1003.0(a) (2020) (establishing Executive Office for Immi-
gration Review under control of Attorney General). And
while the Board of Veteran Affairs does make the final de-
cision within the Department of Veteran Affairs, 38 U. S. C.
§§7101, 7104(a), its decisions are reviewed by the Court of
Appeals for Veterans Claims, an Executive Branch entity,
§§7251, 7252(a). See Henderson v. Shinseki, 562 U. S. 428,
431–432 (2011). Other examples are potentially distin-
guishable, such as the Benefits Review Board members who
appear to serve at the pleasure of the appointing depart-
ment head. See 33 U. S. C. §921(c); Kalaris v. Donovan, 697
F. 2d 376, 396–397 (CADC 1983).
   Perhaps the Civilian and Postal Boards of Contract Ap-
peals are most similar to the PTAB. The Administrator of
General Services and the Postmaster General appoint the
                 Cite as: 594 U. S. ____ (2021)           17

                     Opinion of the Court

members of the respective Boards, whose decisions are ap-
pealable to the Federal Circuit. See 41 U. S. C. §§7105(b),
(d), (e), 7107(a). Congress established both entities in 2006
and gave them jurisdiction over disputes involving public
contractors. 119 Stat. 3391–3394. Whatever distinct issues
that scheme might present, the Boards of Contract Ap-
peals—both young entrants to the regulatory landscape—
provide the PTAB no “foothold in history or tradition”
across the Executive Branch. Seila Law, 591 U. S., at ___
(slip op., at 21).
   When it comes to the patent system in particular, adjudi-
cation has followed the traditional rule that a principal of-
ficer, if not the President himself, makes the final decision
on how to exercise executive power. Recall that officers in
President Washington’s Cabinet formed the first Patent
Board in 1790. 1 Stat. 109–110. The initial determination
of patentability was then relegated to the courts in 1793,
but when the Executive Branch reassumed authority in
1836, it was the Commissioner of Patents—appointed by
the President with the advice and consent of the Senate—
who exercised control over the issuance of a patent. 5 Stat.
117, 119. The patent system, for nearly the next hundred
years, remained accountable to the President through the
Commissioner, who directed the work of his subordinates
by, for example, hearing appeals from decisions by examin-
ers-in-chief, the forebears of today’s APJs. 12 Stat. 246–
247.
   The Government and Smith & Nephew find support for
the structure of the PTAB in the predecessor Board of Ap-
peals established in 1927. 44 Stat. 1335–1336. Simplified
somewhat, the Board of Appeals decided the patentability
of inventions in panels composed of examiners-in-chief
without an appeal to the Commissioner. But decisions by
examiners-in-chief could be reviewed by the Court of Cus-
toms and Patent Appeals (CCPA), an entity within the Ex-
18              UNITED STATES v. ARTHREX, INC.

                       Opinion of the Court

ecutive Branch until 1958. 45 Stat. 1476; see Ex parte Ba-
kelite Corp., 279 U. S. 438, 460 (1929); see also 72 Stat. 848.
The President appointed CCPA judges with the advice and
consent of the Senate. 36 Stat. 105. Even after 1958, the
Commissioner appears to have retained “the ultimate au-
thority regarding the granting of patents” through the ex-
amination and interference processes, notwithstanding the
lack of a formal appeal from the Board’s decision. In re
Alappat, 33 F. 3d 1526, 1535 (CA Fed. 1994) (en banc) (plu-
rality opinion). The history of the Board of Appeals, though
more winding and varied than recounted here, has little to
say about the present provision expressly ordering the Di-
rector to undo his prior patentability determination when a
PTAB panel of unaccountable APJs later disagrees with it.
See 35 U. S. C. §318(b).
   The Government and Smith & Nephew also note that
early Patent Acts authorized the Secretary of State to ap-
point two types of officials who made final decisions on
questions of patent law. See 1 Stat. 322–323 (panel of arbi-
trators in interference proceedings); 5 Stat. 120–121 (board
of examiners to hear appeal from patentability or priority
decision of Commissioner). Neither example, however,
serves as historical precedent for modern APJs. Both the
arbitrators and the examiners assembled to resolve a single
issue—indeed, these ad hoc positions may not have even
constituted offices. See Auffmordt v. Hedden, 137 U. S. 310,
327 (1890). If they were officers, they exercised their lim-
ited power under “special and temporary conditions.”
United States v. Eaton, 169 U. S. 331, 343 (1898) (holding
that an inferior officer can perform functions of principal
office on acting basis). APJs, by contrast, occupy a perma-
nent office unless removed by the Secretary for cause.
                          *    *    *
     We hold that the unreviewable authority wielded by APJs
                  Cite as: 594 U. S. ____ (2021)           19

                     Opinion
                    Opinion of of the Court
                               ROBERTS  , C. J.

during inter partes review is incompatible with their ap-
pointment by the Secretary to an inferior office. The prin-
cipal dissent repeatedly charges that we never say whether
APJs are principal officers who were not appointed in the
manner required by the Appointments Clause, or instead
inferior officers exceeding the permissible scope of their du-
ties under that Clause. See post, at 3, 11, 16 (opinion of
THOMAS, J.). But both formulations describe the same con-
stitutional violation: Only an officer properly appointed to
a principal office may issue a final decision binding the Ex-
ecutive Branch in the proceeding before us.
   In reaching this conclusion, we do not attempt to “set
forth an exclusive criterion for distinguishing between prin-
cipal and inferior officers for Appointments Clause pur-
poses.” Edmond, 520 U. S., at 661. Many decisions by in-
ferior officers do not bind the Executive Branch to exercise
executive power in a particular manner, and we do not ad-
dress supervision outside the context of adjudication. Cf.
post, at 13–14 (opinion of THOMAS, J.). Here, however, Con-
gress has assigned APJs “significant authority” in adjudi-
cating the public rights of private parties, while also insu-
lating their decisions from review and their offices from
removal. Buckley, 424 U. S., at 126.
                             III
  We turn now to the appropriate way to resolve this dis-
pute given this violation of the Appointments Clause. In
general, “when confronting a constitutional flaw in a stat-
ute, we try to limit the solution to the problem” by disre-
garding the “problematic portions while leaving the re-
mainder intact.” Ayotte v. Planned Parenthood of Northern
New Eng., 546 U. S. 320, 328–329 (2006). This approach
derives from the Judiciary’s “negative power to disregard
an unconstitutional enactment” in resolving a legal dispute.
Massachusetts v. Mellon, 262 U. S. 447, 488 (1923). In a
case that presents a conflict between the Constitution and
20             UNITED STATES v. ARTHREX, INC.

                      Opinion
                     Opinion of of the Court
                                ROBERTS  , C. J.

a statute, we give “full effect” to the Constitution and to
whatever portions of the statute are “not repugnant” to the
Constitution, effectively severing the unconstitutional por-
tion of the statute. Bank of Hamilton v. Lessee of Dudley, 2
Pet. 492, 526 (1829) (Marshall, C. J.). This principle ex-
plains our “normal rule that partial, rather than facial, in-
validation is the required course.” Brockett v. Spokane Ar-
cades, Inc., 472 U. S. 491, 504 (1985).
   Arthrex asks us to hold the entire regime of inter partes
review unconstitutional. In its view, any more tailored dec-
laration of unconstitutionality would necessitate a policy
decision best left to Congress in the first instance. Because
the good cannot be separated from the bad, Arthrex contin-
ues, the appropriate remedy is to order outright dismissal
of the proceeding below. The partial dissent, similarly for-
swearing the need to do anything beyond “identifying the
constitutional violation,” would grant full relief to Arthrex.
Post, at 5–6 (GORSUCH, J., concurring in part and dissent-
ing in part).
   In our view, however, the structure of the PTO and the
governing constitutional principles chart a clear course: De-
cisions by APJs must be subject to review by the Director.
Congress vested the Director with the “powers and duties”
of the PTO, 35 U. S. C. §3(a)(1), tasked him with supervis-
ing APJs, §3(a)(2)(A), and placed the PTAB “in” the PTO,
§6(a). A single officer has superintended the activities of
the PTO since the Commissioner of Patents assumed the
role of “chief officer” of the Patent Office in 1836. §1, 5 Stat.
117–118. The Commissioner long oversaw examiners-in-
chief, see 12 Stat. 246–247, just as the Director today has
the responsibility to oversee APJs. While shielding the ul-
timate decisions of the 200-plus APJs from review, Con-
gress also provided the Director means of control over the
institution and conduct of inter partes review. 35 U. S. C.
§§314(a), 316(a). In every respect save the insulation of
their decisions from review within the Executive Branch,
                 Cite as: 594 U. S. ____ (2021)          21

                    Opinion
                   Opinion of of the Court
                              ROBERTS  , C. J.

APJs appear to be inferior officers—an understanding con-
sistent with their appointment in a manner permissible for
inferior but not principal officers.
   The America Invents Act insulates APJs from supervi-
sion through two mechanisms. The statute provides that
“each . . . inter partes review shall be heard by at least 3
members of the [PTAB]” and that “only the [PTAB] may
grant rehearings.” §6(c). The upshot is that the Director
cannot rehear and reverse a final decision issued by APJs.
If the Director were to have the “authority to take control”
of a PTAB proceeding, APJs would properly function as in-
ferior officers. Go-Bart Importing Co. v. United States, 282
U. S. 344, 354 (1931).
   We conclude that a tailored approach is the appropriate
one: Section 6(c) cannot constitutionally be enforced to the
extent that its requirements prevent the Director from re-
viewing final decisions rendered by APJs. Because Con-
gress has vested the Director with the “power and duties”
of the PTO, §3(a)(1), the Director has the authority to pro-
vide for a means of reviewing PTAB decisions. See also
§§3(a)(2)(A), 316(a)(4). The Director accordingly may re-
view final PTAB decisions and, upon review, may issue de-
cisions himself on behalf of the Board. Section 6(c) other-
wise remains operative as to the other members of the
PTAB.
   This does not result in an incomplete or unworkable stat-
utory scheme. Cf. United States v. Treasury Employees, 513
U. S. 454, 479 (1995). To the contrary, review by the Direc-
tor would follow the almost-universal model of adjudication
in the Executive Branch, see supra, at 15–16, and aligns the
PTAB with the other adjudicative body in the PTO, the
Trademark Trial and Appeal Board, see §228 of the Trade-
mark Modernization Act of 2020, 134 Stat. 2209.
   The Government defends the different approach adopted
by the Federal Circuit. The Court of Appeals held unen-
forceable APJs’ protection against removal except “for such
22            UNITED STATES v. ARTHREX, INC.

                     Opinion
                    Opinion of of the Court
                               ROBERTS  , C. J.

cause as will promote the efficiency of the service,” 5
U. S. C. §7513(a), which applies through 35 U. S. C. §3(c).
See 941 F. 3d, at 1337, 1340. If the for-cause provision were
unenforceable, the Secretary could remove APJs at will.
See Ex parte Hennen, 13 Pet. 230, 259–260 (1839). The
Government contends that APJs would then be inferior of-
ficers under Free Enterprise Fund. But regardless whether
the Government is correct that at-will removal by the Sec-
retary would cure the constitutional problem, review by the
Director better reflects the structure of supervision within
the PTO and the nature of APJs’ duties, for the reasons we
have explained. See supra, at 12, 20–21.
   In sum, we hold that 35 U. S. C. §6(c) is unenforceable as
applied to the Director insofar as it prevents the Director
from reviewing the decisions of the PTAB on his own. The
Director may engage in such review and reach his own de-
cision. When reviewing such a decision by the Director, a
court must decide the case “conformably to the constitution,
disregarding the law” placing restrictions on his review au-
thority in violation of Article II. Marbury v. Madison, 1
Cranch 137, 178 (1803). We add that this suit concerns only
the Director’s ability to supervise APJs in adjudicating pe-
titions for inter partes review. We do not address the Di-
rector’s supervision over other types of adjudications con-
ducted by the PTAB, such as the examination process for
which the Director has claimed unilateral authority to issue
a patent. See Reply Brief for Arthrex, Inc. 6.
   We also conclude that the appropriate remedy is a re-
mand to the Acting Director for him to decide whether to
rehear the petition filed by Smith & Nephew. Although the
APJs’ appointment by the Secretary allowed them to law-
fully adjudicate the petition in the first instance, see Frey-
tag, 501 U. S., at 881–882, they lacked the power under the
Constitution to finally resolve the matter within the Exec-
utive Branch. Under these circumstances, a limited re-
mand to the Director provides an adequate opportunity for
                  Cite as: 594 U. S. ____ (2021)                 23

                     Opinion
                    Opinion of of the Court
                               ROBERTS  , C. J.

review by a principal officer. Because the source of the con-
stitutional violation is the restraint on the review authority
of the Director, rather than the appointment of APJs by the
Secretary, Arthrex is not entitled to a hearing before a new
panel of APJs. Cf. Lucia, 585 U. S., at ___–___ (slip op., at
12–13).
                        *     *     *
   Today, we reaffirm and apply the rule from Edmond that
the exercise of executive power by inferior officers must at
some level be subject to the direction and supervision of an
officer nominated by the President and confirmed by the
Senate. The Constitution therefore forbids the enforcement
of statutory restrictions on the Director that insulate the
decisions of APJs from his direction and supervision. To be
clear, the Director need not review every decision of the
PTAB. What matters is that the Director have the discre-
tion to review decisions rendered by APJs. In this way, the
President remains responsible for the exercise of executive
power—and through him, the exercise of executive power
remains accountable to the people.
   The judgment of the United States Court of Appeals for
the Federal Circuit is vacated, and the cases are remanded
for further proceedings consistent with this opinion.

                                                   It is so ordered.
                  Cite as: 594 U. S. ____ (2021)            1

                     Opinion of GORSUCH, J.

SUPREME COURT OF THE UNITED STATES
                          _________________

               Nos. 19–1434, 19–1452 and 19–1458
                          _________________


             UNITED STATES, PETITIONER
19–1434                 v.
                ARTHREX, INC., ET AL.

   SMITH & NEPHEW, INC., ET AL., PETITIONERS
19–1452              v.
             ARTHREX, INC., ET AL.

              ARTHREX, INC., PETITIONER
19–1458                  v.
             SMITH & NEPHEW, INC., ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE FEDERAL CIRCUIT
                         [June 21, 2021]

  JUSTICE GORSUCH, concurring in part and dissenting in
part.
  For most of this Nation’s history, an issued patent was
considered a vested property right that could be taken from
an individual only through a lawful process before a court.
Oil States Energy Services, LLC v. Greene’s Energy Group,
LLC, 584 U. S. ___, ___–___ (2018) (GORSUCH, J., dissent-
ing) (slip op., at 8–10). I continue to think this Court’s re-
cent decision in Oil States—upsetting this traditional un-
derstanding and allowing officials in the Executive Branch
to “cancel” already-issued patents—departed from the Con-
stitution’s separation of powers. But it would be an even
greater departure to permit those officials to withdraw a
vested property right while accountable to no one within the
Executive Branch. Accordingly, I join Parts I and II of the
2             UNITED STATES v. ARTHREX, INC.

                     Opinion of GORSUCH, J.

Court’s opinion. Respectfully, however, I am unable join
the Court’s severability discussion in Part III.
                               *
  On the merits, I agree with the Court that Article II vests
the “executive Power” in the President alone. This admit-
tedly formal rule serves a vital function. If the executive
power is exercised poorly, the Constitution’s design at least
ensures “[t]he people know whom to blame”—and hold ac-
countable. Morrison v. Olson, 487 U. S. 654, 729 (1988)
(Scalia, J., dissenting). As Hamilton explained, the Presi-
dent’s “due dependence on the people and . . . due responsi-
bility” to them are key “ingredients which constitute safety
in the republican sense.” The Federalist No. 70, p. 424 (C.
Rossiter ed. 1961). Or as Madison put it, “no principle is
more clearly laid down in the Constitution than that of re-
sponsibility.” 1 Annals of Cong. 462 (1789). Without pres-
idential responsibility there can be no democratic account-
ability for executive action.
  Of course, the framers recognized that no one alone can
discharge all the executive duties of the federal govern-
ment. They “expected that the President would rely on sub-
ordinate officers for assistance.” Seila Law LLC v. Con-
sumer Financial Protection Bureau, 591 U. S. ___, ___
(2020) (ROBERTS, C. J.) (slip op., at 2). But the framers took
pains to ensure those subordinates would always remain
responsible to the President and thus, ultimately, to the
people. Because it is the President’s duty to take care that
the laws be faithfully executed, Art. II, §3, the framers
sought to ensure he possessed “the power of appointing,
overseeing, and controlling those who execute the laws.” 1
Annals of Cong. 463 (Madison) (emphasis added).
  To this end, the Constitution provided for a chain of au-
thority. Several constitutional provisions reflect this struc-
ture. See Calabresi & Prakash, The President’s Power To
                  Cite as: 594 U. S. ____ (2021)              3

                     Opinion of GORSUCH, J.

Execute the Laws, 104 Yale L. J. 541, 570–599 (1994); Law-
son, Appointments and Illegal Adjudication: The American
Invents Act Through a Constitutional Lens, 26 Geo. Mason
L. Rev. 26, 57–58 (2018). The Appointments Clause, for ex-
ample, vests the President with the power to appoint “Of-
ficers of the United States” with “the Advice and Consent of
the Senate,” and to appoint “inferior Officers . . . alone”
when Congress authorizes him to do so. Art. II, §2, cl. 2.
   By definition, an “ ‘inferior officer’ . . . has a superior.”
Edmond v. United States, 520 U. S. 651, 662 (1997). To be
an “inferior” officer, then, one must be both “subordinate to
a[n] officer in the Executive Branch” and “under the direct
control of the President” through a “chain of command.”
Morrison, 487 U. S., at 720–721 (Scalia, J., dissenting). In
this way, the “text and structure of the Appointments
Clause” require a “reference to hierarchy.” Calabresi &
Lawson, The Unitary Executive, Jurisdiction Stripping,
and the Hamdan Opinions: A Textualist Response to Jus-
tice Scalia, 107 Colum. L. Rev. 1002, 1018–1020 (2007).
Only such an understanding preserves, as Madison de-
scribed it, the “chain of dependence,” where “the lowest of-
ficers, the middle grade, and the highest”—each and every
one—“will depend, as they ought, on the President.” 1 An-
nals of Cong. 499 (Madison). And where the President, in
turn, depends “on the community,” so that “[t]he chain of
dependence” finally “terminates in the supreme body,
namely, in the people.” Ibid.
   I agree with the Court, too, that the statutory regime be-
fore us breaks this chain of dependence. In the America
Invents Act of 2011 (AIA), Congress authorized the inter
partes review (IPR) process, which permits anyone to file a
petition asking the Patent and Trademark Office to “cancel”
someone else’s patent. 35 U. S. C. §311. Congress assigned
the power to decide an IPR proceeding to a specific group of
officials—the Patent Trial and Appeal Board (PTAB). Un-
der the AIA’s terms, three members from the PTAB—often,
4             UNITED STATES v. ARTHREX, INC.

                     Opinion of GORSUCH, J.

as here, administrative patent judges (APJs)—sit on a
panel to decide whether to cancel a patent. §6(c). After the
three-member panel issues its decision, a party may seek
rehearing from another three-member panel. Ibid. But
only a PTAB panel—and no other official within the Execu-
tive Branch—may grant rehearing. Ibid. If that fails, a
losing party’s only recourse is to seek judicial review in the
Court of Appeals for the Federal Circuit, which reviews the
PTAB’s factual findings under the deferential substantial
evidence standard of review. See §319; Oil States, 584
U. S., at ___ (slip op., at 4).
   Under this statutory arrangement, APJs are executive of-
ficers accountable to no one else in the Executive Branch.
A panel of bureaucrats wields unreviewable power to take
vested property rights. This design may hold its ad-
vantages for some. Often enough, the Director of the Patent
and Trademark Office and the President may be happy to
wash their hands of these decisions. But by breaking the
chain of dependence, the statutory scheme denies individu-
als the right to be subjected only to lawful exercises of ex-
ecutive power that can ultimately be controlled by a Presi-
dent accountable to “the supreme body, namely, . . . the
people.”
                               *
   The real question here concerns what to do about it. In
Part III of its opinion, the Court invokes severability doc-
trine. Ante, at 19–22. It “sever[s]” Congress’s statutory di-
rection that PTAB decisions may not be reviewed by the Di-
rector of the Patent Office—in that way reconnecting APJs
to the chain of command and subjecting their decisions to a
superior who is, in turn, ultimately accountable to the Pres-
ident. See ibid.
   I don’t question that we might proceed this way in some
cases. Faced with an application of a statute that violates
the Constitution, a court might look to the text of the law in
                  Cite as: 594 U. S. ____ (2021)            5

                     Opinion of GORSUCH, J.

question to determine what Congress has said should hap-
pen in that event. Sometimes Congress includes “fallback”
provisions of just this sort, and sometimes those provisions
tell us to disregard this or that provision if its statutory
scheme is later found to offend the Constitution. See, e.g.,
Bowsher v. Synar, 478 U. S. 714, 718–719 (1986); see also
Walsh, Partial Unconstitutionality, 85 N. Y. U. L. Rev. 738,
780–781 (2010).
   The problem here is that Congress has said nothing of the
sort. And here it is the combination of separate statutory
provisions that conspire to create a constitutional violation.
Through some provisions, Congress has authorized execu-
tive officers to cancel patents. §§6(b)(4), 318(a). Through
others, it has made their exercise of that power unreviewa-
ble within the Executive Branch. See §§6(c), 318(b). It’s
the combination of these provisions—the exercise of execu-
tive power and unreviewability—that violates the Consti-
tution’s separation of powers.
   Nor is there only one possible way out of the problem.
First, one could choose as the Court does and make PTAB
decisions subject to review by the Director, who is answer-
able to the President through a chain of dependence. See
Duffy, Are Administrative Patent Judges Unconstitu-
tional? 77 Geo. Wash. L. Rev. 904, 911 (2009). Separately,
one could specify that PTAB panel members should be ap-
pointed by the President and confirmed by the Senate and
render their decisions directly reviewable by the President.
See Lawson, 26 Geo. Mason L. Rev., at 57. Separately still,
one could reassign the power to cancel patents to the Judi-
ciary where it resided for nearly two centuries. See Oil
States, 584 U. S., at ___–___ (GORSUCH, J., dissenting) (slip
op., at 8–10). Without some direction from Congress, this
problem cannot be resolved as a matter of statutory inter-
pretation. All that remains is a policy choice.
   In circumstances like these, I believe traditional remedial
principles should be our guide. Early American courts did
6              UNITED STATES v. ARTHREX, INC.

                      Opinion of GORSUCH, J.

not presume a power to “sever” and excise portions of stat-
utes in response to constitutional violations. Instead, when
the application of a statute violated the Constitution, courts
simply declined to enforce the statute in the case or contro-
versy at hand. See Seila Law, 591 U. S., at ___ (THOMAS,
J., dissenting in part) (slip op., at 15); see also Walsh,
N. Y. U. L. Rev., at 769. I would follow that course today by
identifying the constitutional violation, explaining our rea-
soning, and “setting aside” the PTAB decision in this case.
See Novartis AG v. Torrent Pharmaceuticals Ltd., 853 F. 3d
1316, 1323–1324 (CA Fed. 2017) (holding that the standard
in 5 U. S. C. §706 governs judicial review of PTAB deci-
sions).
   The Court declines to follow this traditional path. In-
stead, it imagines that, if Congress had known its statutory
scheme was unconstitutional, it would have preferred to
make the policy choice the Court makes for it today. Faced
with an unconstitutional combination of statutory instruc-
tions—providing for the exercise of executive power and its
unreviewability—the Court chooses to act as if the provision
limiting the Director’s ability to review IPR decisions
doesn’t exist. Having done that, the Court gifts the Director
a new power that he never before enjoyed, a power Congress
expressly withheld from him and gave to someone else—the
power to cancel patents through the IPR process. Effec-
tively, the Court subtracts statutory powers from one set of
executive officials and adds them to another.
   While the Court has in relatively recent years proclaimed
the power to proceed in this fashion, it has never paused to
explain how this “severance doctrine” comports with tradi-
tional judicial remedial principles. See Barr v. American
Assn. of Political Consultants, Inc., 591 U. S. ___, ___ (2020)
(GORSUCH, J., concurring in judgment in part and dissent-
ing in part) (slip op., at 5). Or with the fact that the judicial
power is limited to resolving discrete cases and controver-
sies. Murphy v. National Collegiate Athletic Assn., 584
                   Cite as: 594 U. S. ____ (2021)              7

                      Opinion of GORSUCH, J.

U. S. ___, ___–___ (2018) (THOMAS, J., concurring) (slip op.,
at 2–3). Or with the framers’ explicit rejection of allowing
this Court to serve as a council of revision free to amend
legislation. See Mitchell, The Writ-of-Erasure Fallacy, 104
Va. L. Rev. 933, 954–960 (2018). Let alone with our con-
stant admonitions that policy choices belong to Congress,
not this Court. E.g., Pereida v. Wilkinson, 592 U. S. ___, ___
(2021) (slip op., at 16). And certainly none of the early cases
the Court cites today proceeded as it does. See ante, at 19,
22.
   Nor does the Court pause to consider whether venturing
further down this remedial path today risks undermining
the very separation of powers its merits decision purports
to vindicate. While the Court’s merits analysis ensures that
executive power properly resides in the Executive Branch,
its severability analysis seemingly confers legislative power
to the Judiciary—endowing us with the authority to make
a raw policy choice between competing lawful options. No
doubt, if Congress is dissatisfied with the choice the Court
makes on its behalf today, it can always reenter the field
and revise our judgment. But doesn’t that just underscore
the legislative nature of the Court’s judgment? And doesn’t
deciding for ourselves which policy course to pursue today
allow Congress to disclaim responsibility for our legislative
handiwork much as the President might the PTAB’s execu-
tive decisions under the current statutory structure?
   Instead of confronting these questions, the Court has jus-
tified modern “severance” doctrine on assumptions and pre-
sumptions about what Congress would have chosen to do,
had it known that its statutory scheme was unconstitu-
tional. See, e.g., Seila Law, 591 U. S., at ___ (slip op., at 32)
(“We will presume that Congress did not intend the validity
of the statute in question to depend on the validity of the
constitutionally offensive provision” (internal quotation
marks omitted)). But any claim about “congressional in-
tent” divorced from enacted statutory text is an appeal to
8              UNITED STATES v. ARTHREX, INC.

                      Opinion of GORSUCH, J.

mysticism. Short of summoning ghosts and spirits, how are
we to know what those in a past Congress might think
about a question they never expressed any view on—and
may have never foreseen?
   Let’s be honest, too. These legislative séances usually
wind up producing only the results intended by those con-
ducting the performance: “When you are told to decide, not
on the basis of what the legislature said, but on the basis of
what it meant, . . . your best shot at figuring out what the
legislature meant is to ask yourself what a wise and intelli-
gent person should have meant; and that will surely bring
you to the conclusion that the law means what you think it
ought to mean.” Scalia, Common Law Courts in a Civil-Law
System, in A Matter of Interpretation: Federal Courts and
the Law 18 (A. Gutmann ed. 1997); see also United States
v. Public Util. Comm’n of Cal., 345 U. S 295, 319 (1953)
(Jackson, J., concurring) (describing that process as “not in-
terpretation of a statute but creation of a statute”). The
crystal ball ends up being more of a mirror.
   Our case illustrates the problem. The Court apparently
believes that Congress would have wanted us to render
PTAB decisions reviewable by the Director. This regime is
consistent with the “ ‘standard federal model’ ” for agency
adjudication. Walker & Wasserman, The New World of
Agency Adjudication, 107 Cal. L. Rev. 141, 143–144 (2019).
It’s easy enough to see why a group of staid judges selecting
among policy choices for itself might prefer a “standard”
model. But if there is anything we know for certain about
the AIA, it is that Congress rejected this familiar approach
when it came to PTAB proceedings. Multiple amici contend
that Congress did so specifically to ensure APJs enjoy “in-
dependence” from superior executive officers and thus pos-
sess more “impartiality.” Brief for Fair Inventing Fund as
Amicus Curiae 20–21 (quoting legislative history that Con-
gress desired a “ ‘fairer’ ” and “ ‘more objective’ ” process); see
also, e.g., Brief for New Civil Liberties Alliance as Amicus
                  Cite as: 594 U. S. ____ (2021)            9

                     Opinion of GORSUCH, J.

Curiae 6 (Congress sought “to preserve the independence of
those conducting inter partes review”); Brief for US Inven-
tor Inc. as Amicus Curiae 22 (“[I]t is plainly evident that
Congress would not have enacted an APJ patentability trial
system that was more political than the one they did en-
act”); Brief for Cato Institute et al. as Amici Curiae 20 (It
was a “conscious congressional decision to provide individ-
uals with the power to adjudicate (and often destroy) vested
patent rights with some level of independence”). All of
which suggests that the majority’s severability analysis de-
fies, rather than implements, legislative intent. At the
least, it is surely plausible that, if faced with a choice be-
tween giving the power to cancel patents to political offi-
cials or returning it to courts where it historically resided,
a Congress so concerned with independent decisionmaking
might have chosen the latter option.
   My point here isn’t that I profess any certainty about
what Congress would have chosen; it’s that I confess none.
Asking what a past Congress would have done if confronted
with a contingency it never addressed calls for raw specu-
lation. Speculation that, under traditional principles of ju-
dicial remedies, statutory interpretation, and the separa-
tion of powers, a court of law has no authority to undertake.
                              *
   If each new case this Court entertains about the AIA
highlights more and more problems with the statute, for me
the largest of them all is the wrong turn we took in Oil
States. There, the Court upheld the power of the Executive
Branch to strip vested property rights in patents despite a
long history in this country allowing only courts that au-
thority. See 584 U. S., at ___–___ (GORSUCH, J., dissenting)
(slip op., at 8–10). In the course of rejecting a separation-
of-powers challenge to this novel redistribution of historic
authority, the Court acknowledged the possibility that per-
mitting politically motivated executive officials to “cancel”
10            UNITED STATES v. ARTHREX, INC.

                     Opinion of GORSUCH, J.

patents might yet raise due process concerns. Id., at ___
(slip op., at 17). But the Court refused to consider those
concerns in Oil States because, it said, no one had “raised a
due process challenge.” Ibid.
   It was my view at the time that the separation of pow-
ers—and its guarantee that cases involving the revocation
of vested property rights must be decided by Article III
courts—is itself part of the process that is due under our
Constitution. See Chapman & McConnell, Due Process as
Separation of Powers, 121 Yale L. J. 1672, 1801–1804
(2012). Any suggestion that the neutrality and independ-
ence the framers guaranteed for courts could be replicated
within the Executive Branch was never more than wishful
thinking. The Court’s decision in Oil States allowing exec-
utive officials to assume an historic judicial function was
always destined to invite familiar due process problems—
like decisions “favor[ing] those with political clout, the
powerful and the popular.” Thryv, Inc. v. Click-To-Call
Technologies, LP, 590 U. S. ___, ___ (2020) (GORSUCH, J.,
dissenting) (slip op., at 20). After all, “[p]owerful interests
are capable of amassing armies of lobbyists and lawyers to
influence (and even capture) politically accountable bu-
reaucracies.” Oil States, 584 U. S., at ___ (same) (slip op.,
at 3).
   Already in the AIA’s short tenure these problems have
started coming home to roost—even with supposedly “inde-
pendent” APJs. The briefs before us highlight example af-
ter example. I leave the interested reader to explore others.
See, e.g., Brief for TiVo Corporation as Amicus Curiae 6–13;
Brief for 39 Aggrieved Inventors as Amici Curiae 14–23;
Brief for Joshua J. Malone as Amicus Curiae 9–11. Here
just consider the tale of a patent attorney at one of the
world’s largest technology companies who left the company
to become an APJ. See Brief for US Inventor Inc. as Amicus
Curiae 12. This private advocate-turned-APJ presided over
dozens of IPRs brought by his former company. Ibid. In
                   Cite as: 594 U. S. ____ (2021)              11

                      Opinion of GORSUCH, J.

those proceedings, the company prevailed in its efforts to
cancel patents damaging to its private economic interests
96% of the time. Ibid. After six years of work, the APJ
decided he had done enough, resigned, and (yes) returned
to the company. Ibid. Without a hint of irony, that com-
pany has filed an amicus brief in this case to inform us, as
a self-described “frequent user of the IPR process,” about
“the benefits of the system.” Brief for Apple Inc. as Amicus
Curiae 3. Nor is that the only large technology company to
have its attorneys rotate in and out of the PTO to similar ef-
fect. See Brief for B. E. Technology, LLC, as Amicus Curiae
17 (discussing a Google attorney). Oil States virtually assured
results like these.
   That’s not the end of the constitutional problems flowing
from Oil States either. The Director has asserted “plenary au-
thority” to personally select which APJs will decide an IPR
proceeding. Brief for United States 5–6. Thus, any APJs
whose rulings displease the party currently in power could
soon find themselves with little to do. The PTAB has even
“claimed the power through inter partes review to overrule fi-
nal judicial judgments affirming patent rights.” Thryv, 590
U. S., at ___ (GORSUCH, J., dissenting) (slip op., at 20). And
this menu of constitutional problems is surely just illustrative,
not exhaustive.
   Today’s decision at least avoids the very worst of what Oil
States could have become—investing the power to revoke in-
dividual’s property rights in some unaccountable fourth
branch controlled by powerful companies seeking a competi-
tive advantage. Alignments between the moneyed and the
permanent bureaucracy to advance the narrow interests of
the elite are as old as bureaucracy itself. Our decision today
represents a very small step back in the right direction
by ensuring that the people at least know who’s responsible
for supervising this process—the elected President and his de-
signees.
   Still, I harbor no illusions that today’s decision will resolve
12            UNITED STATES v. ARTHREX, INC.

                     Opinion of GORSUCH, J.

all the problems. Even if our judgment demands some degree
of democratic accountability in the IPR process, it does not
begin to fix the revolving door or any of the other due process
problems Oil States ignored. No doubt, challenges involving
those aspects of the IPR process will come. When they do, I
hope this Court will come to recognize what was evident for so
much of our history—that the process due someone with a
vested property right in a patent is a proceeding before a neu-
tral and independent judge.
                   Cite as: 594 U. S. ____ (2021)                 1

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

SUPREME COURT OF THE UNITED STATES
                             _________________

                Nos. 19–1434, 19–1452 and 19–1458
                             _________________


             UNITED STATES, PETITIONER
19–1434                 v.
                ARTHREX, INC., ET AL.

   SMITH & NEPHEW, INC., ET AL., PETITIONERS
19–1452              v.
             ARTHREX, INC., ET AL.

              ARTHREX, INC., PETITIONER
19–1458                  v.
             SMITH & NEPHEW, INC., ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE FEDERAL CIRCUIT
                           [June 21, 2021]

  JUSTICE BREYER, with whom JUSTICE SOTOMAYOR and
JUSTICE KAGAN join, concurring in the judgment in part
and dissenting in part.
                                    I
   I agree with JUSTICE THOMAS’ discussion on the merits
and I join Parts I and II of his dissent. Two related consid-
erations also persuade me that his conclusion is correct.
   First, in my view, the Court should interpret the Appoint-
ments Clause as granting Congress a degree of leeway to
establish and empower federal offices. Neither that Clause
nor anything else in the Constitution describes the degree
of control that a superior officer must exercise over the de-
cisions of an inferior officer. To the contrary, the Constitu-
tion says only that “Congress may by Law vest the Appoint-
ment of such inferior Officers, as they think proper, . . . in
2              UNITED STATES v. ARTHREX, INC.

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

the Heads of Departments.” Art. II, §2, cl. 2. The words “by
Law . . . as they think proper” strongly suggest that Con-
gress has considerable freedom to determine the nature of
an inferior officer’s job, and that courts ought to respect that
judgment. See Lucia v. SEC, 585 U. S. ___, ___–___ (2018)
(BREYER, J., concurring in judgment in part and dissenting
in part) (slip op., at 9–10). In a word, the Constitution
grants to Congress the “authority to create both categories
of offices—those the President must fill with the Senate’s
concurrence and ‘inferior’ ones. . . . That constitutional as-
signment to Congress counsels judicial deference.” In re
Sealed Case, 838 F. 2d 476, 532 (CADC) (R. Ginsburg, J.,
dissenting), rev’d sub nom. Morrison v. Olson, 487 U. S. 654
(1988). Article I’s grant to Congress of broad authority to
enact laws of different kinds concerning different subjects—
and to implement those laws in ways that Congress deter-
mines are “necessary and proper”—suggests the same. Art.
I, §8, cl. 18.
   Even a small degree of “judicial deference” should prove
sufficient to validate the statutes here. For one, the provi-
sions at issue fall well within Article I’s grant to Congress
of the patent power. Nothing in them represents an effort
by the “Legislative Branch [to] aggrandize itself at the ex-
pense of the other two branches.” Buckley v. Valeo, 424
U. S. 1, 129 (1976) (per curiam). There is accordingly no
general separation-of-powers defect that has arisen in other
cases. See, e.g., Metropolitan Washington Airports Author-
ity v. Citizens for Abatement of Aircraft Noise, Inc., 501 U. S.
252, 277 (1991).
   For another, Congress’ scheme is consistent with our Ap-
pointments Clause precedents. They require only that an
inferior officer be “directed and supervised at some level,”
Edmond v. United States, 520 U. S. 651, 663 (1997), and the
Administrative Patent Judges (APJs) are supervised by two
separate Senate-confirmed officers, the Secretary of Com-
merce and the Director of the Patent and Trademark Office
                   Cite as: 594 U. S. ____ (2021)                 3

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

(PTO). Even were I to assume, with the majority, that the
Director must have power to “control” the APJs, the stat-
utes grant the Director considerable control. As the Court
recognizes, the Director “fixes” their “rate[s] of pay,” decides
“whether to institute inter partes review,” “selects the
APJ’s” who will preside at each particular proceeding,
“promulgates regulations governing inter partes review,”
“issues prospective guidance on patentability issues,” and
“designates past PTAB decisions as ‘precedential’ for future
panels.” Ante, at 10. All told, the Director maintains con-
trol of decisions insofar as they determine policy. The Di-
rector cannot rehear and decide an individual case on his
own; but Congress had good reason for seeking independent
Board determinations in those cases—cases that will apply,
not create, Director-controlled policy.
   Finally, Congress’ judgment is unusually clear in this
suit, as there is strong evidence that Congress designed the
current structure specifically to address constitutional con-
cerns. See In re DBC, 545 F. 3d 1373, 1377–1380 (CA Fed.
2008) (explaining amendment to address defects in prior
appointment process).
   Second, I believe the Court, when deciding cases such as
these, should conduct a functional examination of the of-
fices and duties in question rather than a formalist, judi-
cial-rules-based approach. In advocating for a “functional
approach,” I mean an approach that would take account of,
and place weight on, why Congress enacted a particular
statutory limitation. It would also consider the practical
consequences that are likely to follow from Congress’ cho-
sen scheme.
   Wiener v. United States, 357 U. S. 349 (1958), provides a
good example of the role that purposes and consequences
can play. In that case, the Court considered whether, in the
face of congressional silence on the matter, the President
had the constitutional or statutory authority to remove
without cause a member of the War Claims Commission.
4              UNITED STATES v. ARTHREX, INC.

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

Justice Frankfurter, writing for a unanimous Court, said
that Congress sought to create a commission that was “ ‘en-
tirely free from the control or coercive influence, direct or
indirect,’ of either the Executive or the Congress.” Id., at
355–356 (quoting Humphrey’s Executor v. United States,
295 U. S. 602, 629 (1935)). He then asked why Congress
might want to deny the President the power to remove a
commissioner. Because, he answered, the “intrinsic judicial
character” of the Commission’s duties required that it be
able to adjudicate claims solely on the merits of each claim
free of external executive pressure. 357 U. S., at 355. “Con-
gress did not wish to have hang over the Commission the
Damocles’ sword of removal by the President for no reason
other than that he preferred to have on that Commission
men of his own choosing.” Id., at 356. The Court has sub-
sequently used the functional approach reflected in Wiener
to resolve all manner of separation-of-powers disputes, in-
cluding disputes under the Appointments Clause. See, e.g.,
Buckley, 424 U. S., at 126 (distinguishing employees from
officers by asking if the individual exercises “significant au-
thority”); Mistretta v. United States, 488 U. S. 361, 409
(1989) (asking whether a statute “prevents the Judicial
Branch from performing its constitutionally assigned func-
tions”).
   In this suit, a functional approach, which considers pur-
poses and consequences, undermines the Court’s result.
Most agencies (and courts for that matter) have the power
to reconsider an earlier decision, changing the initial result
if appropriate. Congress believed that the PTO should have
that same power and accordingly created procedures for re-
considering issued patents. Congress also believed it im-
portant to strengthen the reconsideration power with pro-
cedural safeguards that would often help those whom the
PTO’s initial decision had favored, such as the requirement
that review be available only when there is a “reasonable
likelihood” that the patent will be invalid. 35 U. S. C.
                   Cite as: 594 U. S. ____ (2021)                 5

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

§314(a). Given the technical nature of patents, the need for
expertise, and the importance of avoiding political interfer-
ence, Congress chose to grant the APJs a degree of inde-
pendence. These considerations set forth a reasonable leg-
islative objective sufficient to justify the restriction upon
the Director’s authority that Congress imposed. And, as
JUSTICE THOMAS thoroughly explains, there is no reason to
believe this scheme will prevent the Director from exercis-
ing policy control over the APJs or will break the chain of
accountability that is needed to hold the President respon-
sible for bad nominations. Post, at 7–10 (dissenting opin-
ion).
   The Court does not take these realities into account. In-
stead, for the first time, it examines the APJs’ office func-
tion by function and finds, in Edmond, a judicially created
rule: “Only an officer properly appointed to a principal office
may issue a final decision binding the Executive Branch in
[inter partes review] proceeding[s].” Ante, at 19. As an in-
itial matter, I agree with JUSTICE THOMAS that this rule
has no foundation in Edmond or our Appointments Clause
precedents. Post, at 10–11.
   More broadly, I see the Court’s decision as one part of a
larger shift in our separation-of-powers jurisprudence. The
Court applied a similarly formal approach in Free Enter-
prise Fund v. Public Company Accounting Oversight Bd.,
561 U. S. 477 (2010), where it considered the constitutional
status of the members of an accounting board appointed by
the Securities and Exchange Commission. It held that Con-
gress could not limit the SEC’s power to remove those mem-
bers without cause. The Court also applied a formalist ap-
proach in Seila Law LLC v. Consumer Financial Protection
Bureau, 591 U. S. ___ (2020), where it held that Congress
could not protect from removal without cause the (single)
head of the Consumer Financial Protection Bureau. My dis-
sent in the first case and JUSTICE KAGAN’s dissent in the
second explain in greater detail why we believed that this
6              UNITED STATES v. ARTHREX, INC.

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

shift toward formalism was a mistake.
   I continue to believe that a more functional approach to
constitutional interpretation in this area is superior. As for
this particular suit, the consequences of the majority’s rule
are clear. The nature of the PTAB calls for technically cor-
rect adjudicatory decisions. And, as in Wiener, that fact
calls for greater, not less, independence from those poten-
tially influenced by political factors. The Court’s decision
prevents Congress from establishing a patent scheme con-
sistent with that idea.
   But there are further reasons for a functional approach
that extend beyond the bounds of patent adjudication.
First, the Executive Branch has many different constituent
bodies, many different bureaus, many different agencies,
many different tasks, many different kinds of employees.
Administration comes in many different shapes and sizes.
Appreciating this variety is especially important in the con-
text of administrative adjudication, which typically de-
mands decisionmaking (at least where policy made by oth-
ers is simply applied) that is free of political influence. Are
the President and Congress, through judicial insistence
upon certain mechanisms for removal or review, to be de-
nied the ability to create independent adjudicators?
   Second, the Constitution is not a detailed tax code, and
for good reason. The Nation’s desires and needs change,
sometimes over long periods of time. In the 19th century
the Judiciary may not have foreseen the changes that pro-
duced the New Deal, along with its accompanying changes
in the nature of the tasks that Government was expected to
perform. We may not now easily foresee just what kinds of
tasks present or future technological changes will call for.
The Founders wrote a Constitution that they believed was
flexible enough to respond to new needs as those needs de-
veloped and changed over the course of decades or centu-
ries. At the same time, they designed a Constitution that
                   Cite as: 594 U. S. ____ (2021)                 7

        BREYER, J., concurring
                        Opinioninofpart and, dissenting
                                    BREYER   J.         in part

would protect certain basic principles. A principle that pre-
vents Congress from affording inferior level adjudicators
some decisionmaking independence was not among them.
   Finally, the Executive Branch and Congress are more
likely than are judges to understand how to implement the
tasks that Congress has written into legislation. That un-
derstanding encompasses the nature of different mecha-
nisms of bureaucratic control that may apply to the many
thousands of administrators who will carry out those tasks.
And it includes an awareness of the reasonable limits that
can be placed on supervisors to ensure that those working
under them enjoy a degree of freedom sufficient to carry out
their responsibilities. Considered as a group, unelected
judges have little, if any, experience related to this kind of
a problem.
   This is not to say that the Constitution grants Congress
free rein. But in this area of the law a functional approach,
when compared with the highly detailed judicial-rules-
based approach reflected in the Court’s decision, is more
likely to prevent inappropriate judicial interference. It em-
bodies, at least to a degree, the philosopher’s advice:
“Whereof one cannot speak, thereof one must be silent.”
                              II
  For the reasons I have set forth above, I do not agree with
the Court’s basic constitutional determination. For pur-
poses of determining a remedy, however, I recognize that a
majority of the Court has reached a contrary conclusion.
On this score, I believe that any remedy should be tailored
to the constitutional violation. Under the Court’s new test,
the current statutory scheme is defective only because the
APJ’s decisions are not reviewable by the Director alone.
The Court’s remedy addresses that specific problem, and for
that reason I agree with its remedial holding.
8             UNITED STATES v. ARTHREX, INC.

       BREYER, J., concurring
                       Opinioninofpart and, dissenting
                                   BREYER   J.         in part

                         *    *     *
  In my view, today’s decision is both unprecedented and
unnecessary, and risks pushing the Judiciary further into
areas where we lack both the authority to act and the ca-
pacity to act wisely. I respectfully dissent.
                 Cite as: 594 U. S. ____ (2021)           1

                    THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

              Nos. 19–1434, 19–1452 and 19–1458
                         _________________


            UNITED STATES, PETITIONER
19–1434                v.
               ARTHREX, INC., ET AL.

   SMITH & NEPHEW, INC., ET AL., PETITIONERS
19–1452              v.
             ARTHREX, INC., ET AL.

             ARTHREX, INC., PETITIONER
19–1458                 v.
            SMITH & NEPHEW, INC., ET AL.
ON WRITS OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE FEDERAL CIRCUIT
                        [June 21, 2021]

  JUSTICE THOMAS, with whom JUSTICE BREYER, JUSTICE
SOTOMAYOR, and JUSTICE KAGAN join as to Parts I and II,
dissenting.
  For the very first time, this Court holds that Congress
violated the Constitution by vesting the appointment of a
federal officer in the head of a department. Just who are
these “principal” officers that Congress unsuccessfully
sought to smuggle into the Executive Branch without Sen-
ate confirmation? About 250 administrative patent judges
who sit at the bottom of an organizational chart, nestled
under at least two levels of authority. Neither our prece-
dent nor the original understanding of the Appointments
Clause requires Senate confirmation of officers inferior to
not one, but two officers below the President.
2             UNITED STATES v. ARTHREX, INC.

                    THOMAS, J., dissenting

                                I
   The Executive Branch is large, and the hierarchical path
from President to administrative patent judge is long. At
the top sits the President, in whom the executive power is
vested. U. S. Const., Art. II, §1. Below him is the Secretary
of Commerce, who oversees the Department of Commerce
and its work force of about 46,000. 15 U. S. C. §§1501, 1513.
Within that Department is the United States Patent and
Trademark Office led by a Director. 35 U. S. C. §§1, 2(a),
3(a) (also known as the Under Secretary of Commerce for
Intellectual Property). In the Patent and Trademark Office
is the Patent Trial and Appeal Board. §6(a). Serving on
this Board are administrative patent judges. Ibid.
   There are few statutory prerequisites to becoming an ad-
ministrative patent judge. One must be a “perso[n] of com-
petent legal knowledge and scientific ability” and be “ap-
pointed by the Secretary.” Ibid. The job description too is
relatively straightforward: sit on the Board along with the
Director, the Deputy Director, the Commissioner for Pa-
tents, the Commissioner for Trademarks, and other admin-
istrative patent judges. Ibid.
   The Board adjudicates both appellate and trial disputes.
See §6(b). It may directly review certain decisions made by
patent examiners, and it may hold its own proceedings to
determine the patentability of patent claims. As relevant
here, it conducts inter partes review, which “offers a second
look at an earlier administrative grant of a patent.” Cuozzo
Speed Technologies, LLC v. Lee, 579 U. S. 261, 279 (2016).
Inter partes review—and all other types of Board hear-
ings—must be “heard by at least 3 members” of the Board.
§6(c).
   In this suit, Smith & Nephew, Inc., and Arthrocare Corp.
(collectively, Smith & Nephew) filed a petition challenging
some of Arthrex, Inc.’s patent claims. After deciding that
there was a reasonable likelihood that Smith & Nephew
would prevail, the Director instituted review. §314(a). A
                  Cite as: 594 U. S. ____ (2021)              3

                      THOMAS, J., dissenting

panel of three administrative judges ultimately agreed with
Smith & Nephew that the disputed claims were unpatent-
able. The Director did not convene a panel to rehear that
decision. Nor is there any suggestion that Arthrex sought
rehearing from the Board or from the Director. Instead, Ar-
threx appealed the Board’s decision to the United States
Court of Appeals for the Federal Circuit.
   On appeal, Arthrex argued that the Federal Circuit must
vacate the Board’s decision. According to Arthrex, admin-
istrative patent judges are constitutionally defective be-
cause they are principal officers who were neither ap-
pointed by the President nor confirmed by the Senate. The
Federal Circuit agreed in part. The court held that admin-
istrative patent judges are principal officers. 941 F. 3d
1320, 1335 (2019). But the court professed to transform
these principal officers into inferior ones by withdrawing
statutory removal restrictions. Id., at 1338.
   The Court now partially agrees with the Federal Circuit.
Although it cannot quite bring itself to say so expressly, it
too appears to hold that administrative patent judges are
principal officers under the current statutory scheme. See
ante, at 10–14. But it concludes that the better way to ju-
dicially convert these principal officers to inferior ones is to
allow the Director to review Board decisions unilaterally.
Ante, at 21 (plurality opinion); ante, at 7 (BREYER, J., con-
curring in part and dissenting in part).
   That both the Federal Circuit and this Court would take
so much care to ensure that administrative patent judges,
appointed as inferior officers, would remain inferior officers
at the end of the day suggests that perhaps they were infe-
rior officers to begin with. Instead of rewriting the Direc-
tor’s statutory powers, I would simply leave intact the pa-
tent scheme Congress has created.
                            II
  The Constitution creates a default process to appoint all
4                UNITED STATES v. ARTHREX, INC.

                          THOMAS, J., dissenting

officers: The President “by and with the Advice and Consent
of the Senate, shall appoint Ambassadors, other public Min-
isters and Consuls, Judges of the supreme Court, and all
other Officers of the United States.” Art. II, §2. But Con-
gress has discretion to change the default process for “infe-
rior” officers: “Congress may by Law vest the Appointment
of such inferior Officers, as they think proper, in the Presi-
dent alone, in the Courts of Law, or in the Heads of Depart-
ments.” Ibid.
                              A
   The Court has been careful not to create a rigid test to
divide principal officers—those who must be Senate con-
firmed—from inferior ones. See, e.g., Edmond v. United
States, 520 U. S. 651, 661 (1997) (the Court has “not set
forth an exclusive criterion”); Morrison v. Olson, 487 U. S.
654, 671 (1988) (“We need not attempt here to decide ex-
actly where the line falls between the two types of officers”).
Instead, the Court’s opinions have traditionally used a case-
by-case analysis. And those analyses invariably result in
this Court deferring to Congress’ choice of which constitu-
tional appointment process works best.1 No party (nor the
——————
   1 This Court has found a vast range of positions to be inferior, including

a district court clerk, Ex parte Hennen, 13 Pet. 230, 258 (1839) (“that a
clerk is one of the inferior officers contemplated by . . . the Constitution
cannot be questioned”); election supervisors tasked with registering
names, inspecting and scrutinizing the register of voters, and counting
the votes cast, Ex parte Siebold, 100 U. S. 371, 380, 398 (1880) (“Con-
gress had the power to vest the appointment of the supervisors in ques-
tion in the circuit courts”); a vice consul who temporarily carried out the
duties of the consul, United States v. Eaton, 169 U. S. 331, 343 (1898)
(“The claim that Congress was without power to vest in the President the
appointment of a subordinate officer called a vice-consul, to be charged
with the duty of temporarily performing the functions of the consular
office, disregards both the letter and spirit of the Constitution”); a United
States Commissioner, entrusted with “issu[ing] warrants,” “caus[ing] the
offenders to be arrested and imprisoned, or bailed, for trial,” “sit[ting] as
                     Cite as: 594 U. S. ____ (2021)                     5

                         THOMAS, J., dissenting

majority) has identified any instance in which this Court
has found unconstitutional an appointment that aligns
with one of the two processes outlined in the Constitution.
  Our most exhaustive treatment of the inferior-officer
question is found in Edmond. There, we evaluated the sta-
tus of civilian judges on the Coast Guard Court of Criminal
Appeals who were appointed by the Secretary of Transpor-
tation. As in all previous decisions, the Court in Edmond
held that the Secretary’s appointment of the judges com-
plied with the Appointments Clause.
  Recognizing that no “definitive test” existed for distin-
guishing between inferior and principal officers, the Court
set out two general guidelines. 520 U. S., at 661–662. First,
there is a formal, definitional requirement. The officer
must be lower in rank to “a superior.” Id., at 662. But ac-
cording to the Court in Edmond, formal inferiority is “not
enough.” Ibid. So the Court imposed a functional require-
ment: The inferior officer’s work must be “directed and su-
pervised at some level by others who were appointed by

——————
judge or arbitrator in such differences as may arise between the captains
and crews of any vessels belonging to the nations whose interests are
committed to his charge”; “institut[ing] prosecutions” and who enjoys “to
a certain extent, independen[ce] in their statutory and judicial action,”
United States v. Allred, 155 U. S. 591, 594–595 (1895); Go-Bart Import-
ing Co. v. United States, 282 U. S. 344, 352–354 (1931) (“United States
commissioners are inferior officers”); an independent counsel, charged
with “ ‘full power and independent authority to exercise all investigative
and prosecutorial functions,’ ” Morrison, 487 U. S., at 661, 661–662, 671–
672; special trial judges within the United States Tax Court “who exer-
cise independent authority” and may “hear certain specifically described
proceedings” and may “render the decisions of the Tax Court in declara-
tory judgment proceedings and limited-amount tax cases,” Freytag v.
Commissioner, 501 U. S. 868, 870–871, 882 (1991); judges on the Coast
Guard Court of Criminal Appeals, Edmond, 520 U. S., at 653; and mem-
bers of the Public Company Accounting Oversight Board who “deter-
min[e] the policy and enforc[e] the laws of the United States,” Free En-
terprise Fund v. Public Company Accounting Oversight Bd., 561 U. S.
477, 484, 511 (2010).
6             UNITED STATES v. ARTHREX, INC.

                     THOMAS, J., dissenting

Presidential nomination with advice and consent of the
Senate.” Id., at 663. Because neither side asks us to over-
rule our precedent, I would apply this two-part guide.
    There can be no dispute that administrative patent
judges are, in fact, inferior: They are lower in rank to at
least two different officers. As part of the Board, they serve
in the Patent and Trademark Office, run by a Director “re-
sponsible for providing policy direction and management
supervision for the Office and for the issuance of patents
and the registration of trademarks.” 35 U. S. C. §3(a)(2)(A).
That Office, in turn, is “[w]ithin the Department of Com-
merce” and “subject to the policy direction of the Secretary
of Commerce.” §1(a). The Secretary, in consultation with
the Director, appoints administrative patent judges. §6(a).
    As a comparison to the facts in Edmond illustrates, the
Director and Secretary are also functionally superior be-
cause they supervise and direct the work administrative pa-
tent judges perform. In Edmond, the Court focused on the
supervision exercised by two different entities: the Judge
Advocate General and the Court of Appeals for the Armed
Forces (CAAF). The Judge Advocate General exercised gen-
eral administrative oversight over the court on which the
military judges sat. Edmond, 520 U. S., at 664. He pos-
sessed the power to prescribe uniform rules of procedure for
the court and to formulate policies and procedure with re-
spect to the review of court-martial cases in general. Ibid.
And he could remove a Court of Criminal Appeals judge
from his judicial assignment without cause, a “powerful tool
for control.” Ibid.
    The Court noted, however, that “[t]he Judge Advocate
General’s control over Court of Criminal Appeals judges is
. . . not complete.” Ibid. This was so for two reasons. He
could “not attempt to influence (by threat of removal or oth-
erwise) the outcome of individual proceedings.” Ibid. And,
he had “no power to reverse decisions of the court.” Ibid.
                   Cite as: 594 U. S. ____ (2021)               7

                      THOMAS, J., dissenting

   But this lack of complete control did not render the mili-
tary judges principal officers. That is because one of the
two missing powers resided, to a limited degree, in a differ-
ent entity: the CAAF. Ibid. CAAF could not “reevaluate
the facts” where “there [was] some competent evidence in
the record to establish each element of the offense beyond a
reasonable doubt.” Id., at 665. Still, it was “significant . . .
that the judges of the Court of Criminal Appeals ha[d] no
power to render a final decision on behalf of the United
States unless permitted to do so by other Executive offic-
ers.” Ibid. Having recounted the various means of super-
vision, the Court held that the military judges were inferior
officers. Consistent with the Constitution, Congress had
the power to vest the judges’ appointments in the Secretary
of Transportation. Id., at 665–666.
   The Director here possesses even greater functional
power over the Board than that possessed by the Judge Ad-
vocate General. Like the Judge Advocate General, the Di-
rector exercises administrative oversight over the Board.
Because the Board is within the Patent and Trademark Of-
fice, all of its powers and duties are ultimately held by the
Director. 35 U. S. C. §3(a)(1). He “direct[s]” and “super-
vis[es]” the Office and “the issuance of patents.” §3(a)(2)(A).
He may even “fix the rate of basic pay for the administrative
patent judges.” §3(b)(6). And ultimately, after the Board
has reached a decision in a specific case, the Director alone
has the power to take final action to cancel a patent claim
or confirm it. §318(b).
   Also like the Judge Advocate General in Edmond, the Di-
rector prescribes uniform procedural rules and formulates
policies and procedures for Board proceedings. Among
other things, he has issued detailed regulations that govern
“Trial Practice and Procedure” before the Board. 37 CFR
pt. 42 (2020); see also ibid. (prescribing regulations govern-
ing, inter alia, discovery, oral argument, termination of
trial, notice, privilege, filing fees, etc.); see also 35 U. S. C.
8                UNITED STATES v. ARTHREX, INC.

                         THOMAS, J., dissenting

§§2(b)(2), 316(a)(4), 326(a)(4). He has designed a process to
designate and de-designate Board decisions as preceden-
tial. Patent Trial and Appeal Board, Standard Operating
Procedure 2 (Revision 10), pp. 1–2 (Sept. 20, 2018) (SOP2).
He may issue binding policy directives that govern the
Board. §3(a)(2)(A). And he may release “instructions that
include exemplary applications of patent laws to fact pat-
terns, which the Board can refer to when presented with
factually similar cases.” 941 F. 3d, at 1331. His oversight
is not just administrative; it is substantive as well.
§3(a)(2)(A).
   The Director has yet another “powerful tool for control.”
Edmond, 520 U. S., at 664. He may designate which of the
250-plus administrative patent judges hear certain cases
and may remove administrative patent judges from their
specific assignments without cause. See §6(c). So, if any
administrative patent judges depart from the Director’s di-
rection, he has ample power to rein them in to avoid erro-
neous decisions. And, if an administrative patent judge
consistently fails to follow instructions, the Secretary has
the authority to fire him. 5 U. S. C. §7513(a); 35 U. S. C.
§3(c); Cobert v. Miller, 800 F. 3d 1340, 1351 (CA Fed. 2015)
(interpreting §7513(a) to allow removal for “ ‘[f]ailure to fol-
low instructions or abide by requirements [that] affec[t] the
agency’s ability to carry out its mission’ ”).2
   To be sure, the Director’s power over administrative pa-
tent judges is not complete. He cannot singlehandedly re-
verse decisions. Still, he has two powerful checks on Board
decisions not found in Edmond.
   Unlike the Judge Advocate General and CAAF in Ed-
mond, the Director may influence individual proceedings.

——————
  2 Although not applicable to any who served on the Board in this suit,

a small subset of administrative patent judges are subject to a slightly
different removal standard. See 83 Fed. Reg. 29324 (2018); see also 5
U. S. C. §7543(a); 5 CFR pt. 359 (2020); Brief for United States 5, n. 1.
                  Cite as: 594 U. S. ____ (2021)            9

                     THOMAS, J., dissenting

The Director decides in the first instance whether to insti-
tute, refuse to institute, or de-institute particular reviews,
a decision that is “final and nonappealable.” 35 U. S. C.
§314(d); see also §314(a). If the Director institutes review,
he then may select which administrative patent judges will
hear the challenge. §6(c). Alternatively, he can avoid as-
signing any administrative patent judge to a specific dis-
pute and instead designate himself, his Deputy Director,
and the Commissioner of Patents. In addition, the Director
decides which of the thousands of decisions issued each year
bind other panels as precedent. SOP2, at 8. No statute bars
the Director from taking an active role to ensure the Board’s
decisions conform to his policy direction.
   But, that is not all. If the administrative patent judges
“(somehow) reach a result he does not like, the Director can
add more members to the panel—including himself—and
order the case reheard.” Oil States Energy Services, LLC v.
Greene’s Energy Group, LLC, 584 U. S. ___, ___ (2018)
(GORSUCH, J., dissenting) (slip op., at 3). There is a formal-
ized process for this type of review. The Director may uni-
laterally convene a special panel—the Precedential Opinion
Panel—to review a decision in a case and determine
whether to order rehearing sua sponte. SOP2, at 5. (Any
party to a proceeding or any Board member can also recom-
mend rehearing by the Precedential Opinion Panel. Ibid.)
The default members of the panel are the Director, the
Commissioner for Patents, and the Chief Administrative
Patent Judge. Id., at 4. So even if all administrative patent
judges decide to defy the Director’s authority and go their
respective ways, the Director and the Commissioner for Pa-
tents can still put a stop to it. And, if the Commissioner for
Patents is running amuck, the Director may expand the
size of the panel or may replace the Commissioner with
someone else, including his Deputy Director. Ibid. Further,
this panel is not limited to reviewing whether there is “com-
petent evidence” as the CAAF was. It can correct anything
10               UNITED STATES v. ARTHREX, INC.

                         THOMAS, J., dissenting

that may “have been misapprehended or overlooked” in the
previous opinion. 37 CFR §41.79(b)(1). This broad over-
sight ensures that administrative patent judges “have no
power to render a final decision on behalf of the United
States unless permitted to do so by other Executive offic-
ers.” Edmond, 520 U. S., at 665.
                                B
   The Court today appears largely to agree with all of this.
“In every respect” save one, the plurality says, “[adminis-
trative patent judges] appear to be inferior officers.” Ante,
at 20–21. But instead of finding it persuasive that admin-
istrative patent judges seem to be inferior officers—“an un-
derstanding consistent with their appointment”—the ma-
jority suggests most of Edmond is superfluous: All that
matters is whether the Director has the statutory authority
to individually reverse Board decisions. See ante, at 10; see
also ante, at 20 (plurality opinion).
   The problem with that theory is that there is no prece-
dential basis (or historical support)3 for boiling down “inferior-
officer” status to the way Congress structured a particular
agency’s process for reviewing decisions. If anything, Ed-
mond stands for the proposition that a “limitation upon re-
view does not . . . render [officers] principal officers.” 520
U. S., at 665. Recall that the CAAF could not reevaluate
certain factual conclusions reached by the military judges
on the Court of Criminal Appeals. Ibid. And recall that
neither CAAF nor the Judge Advocate General could “at-
tempt to influence” individual proceedings. Id., at 664. Yet,
those constraints on supervision and control did not matter
because the Court in Edmond considered all the means of
supervision and control exercised by the superior officers.
Although CAAF could not reevaluate everything, “[w]hat is
significant” is that CAAF could oversee the military judges

——————
 3 See Part IV, infra.
                  Cite as: 594 U. S. ____ (2021)            11

                     THOMAS, J., dissenting

in other ways: The military judges could not render “a final
decision on behalf of the United States unless permitted to
do so by other Executive officers.” Id., at 665. Here, the
Director cannot singlehandedly reevaluate individual deci-
sions, but he still directs and “supervises . . . the Board
members responsible for deciding patent disputes.” Oil
States Energy Services, 584 U. S., at ___ (GORSUCH, J., dis-
senting) (slip op., at 3).
                               C
   Perhaps the better way to understand the Court’s opinion
today is as creating a new form of intrabranch separation-
of-powers law. Traditionally, the Court’s task when resolv-
ing Appointments Clause challenges has been to discern
whether the challenged official qualifies as a specific sort of
officer and whether his appointment complies with the Con-
stitution. See Lucia v. SEC, 585 U. S. ___, ___ (2018) (slip
op., at 1) (“This case requires us to decide whether admin-
istrative law judges . . . qualify as [officers of the United
States]”). If the official’s appointment is inconsistent with
the constitutional appointment process for the position he
holds, then the Court provides a remedy. Id., at ___ (slip
op., at 12). Otherwise, the Court must conclude that the
“appointments at issue in th[e] case are . . . valid.” Ed-
mond, 520 U. S., at 666.
   Today’s majority leaves that tried-and-true approach be-
hind. It never expressly tells us whether administrative
patent judges are inferior officers or principal. And the
Court never tells us whether the appointment process com-
plies with the Constitution. The closest the Court comes is
to say that “the source of the constitutional violation” is not
“the appointment of [administrative patent judges] by the
Secretary.” Ante, at 23 (plurality opinion). Under our prec-
edent and the Constitution’s text, that should resolve the
suit. If the appointment process for administrative patent
judges—appointment by the Secretary—does not violate
12            UNITED STATES v. ARTHREX, INC.

                      THOMAS, J., dissenting

the Constitution, then administrative patent judges must
be inferior officers. See Art. II, §2, cl. 2. And if administra-
tive patent judges are inferior officers and have been
properly appointed as such, then the Appointments Clause
challenge fails. After all, the Constitution provides that
“Congress may by Law vest the Appointment of . . . inferior
Officers . . . in the Heads of Departments.” Ibid.
   The majority’s new Appointments Clause doctrine,
though, has nothing to do with the validity of an officer’s
appointment. Instead, it polices the dispersion of executive
power among officers. Echoing our doctrine that Congress
may not mix duties and powers from different branches into
one actor, the Court finds that the constitutional problem
here is that Congress has given a specific power—the au-
thority to finally adjudicate inter partes review disputes—
to one type of executive officer that the Constitution gives
to another. See ante, at 21 (plurality opinion); see also, e.g.,
Stern v. Marshall, 564 U. S. 462, 503 (2011) (assignment of
Article III power to Bankruptcy Judge); Bowsher v. Synar,
478 U. S. 714, 728–735 (1986) (assignment of executive
power to a legislative officer). That analysis is doubly
flawed.
   For one thing, our separation-of-powers analysis does not
fit. The Constitution recognizes executive, legislative, and
judicial power, and it vests those powers in specific
branches. Nowhere does the Constitution acknowledge any
such thing as “inferior-officer power” or “principal-officer
power.” And it certainly does not distinguish between these
sorts of powers in the Appointments Clause.
   And even if it did, early patent dispute schemes establish
that the power exercised by the administrative patent
judges here does not belong exclusively to principal officers.
Nonprincipal officers could—and did—render final deci-
sions in specific patent disputes, not subject to any appeal
to a superior executive officer. In 1793, Congress provided
that resolution of disputes, where two applicants sought a
                     Cite as: 594 U. S. ____ (2021)                   13

                         THOMAS, J., dissenting

patent for the same invention, “shall be submitted to the
arbitration of three persons” chosen by the Secretary or by
the parties, and that “the decision or award . . . , delivered
to the Secretary of State . . . or any two of them, shall be
final, as far as respects the granting of the patent.” Act of
Feb. 21, 1793, §9, 1 Stat. 322–333. In 1836, Congress al-
lowed applicants to appeal the denial of a patent applica-
tion to “a board of examiners, to be composed of three dis-
interested persons, who shall be appointed for that purpose
by the Secretary of State.” Act of July 4, 1836, §7, 5 Stat.
119–120. The Board had the power “to reverse the decision
of the Commissioner, either in whole or in part,” and the
decision governed “further proceedings.” Ibid. These two
early examples show, at a minimum, that the final resolu-
tion of patent disputes is not the sole preserve of principal
officers.
   More broadly, interpreting the Appointments Clause to
bar any nonprincipal officer from taking “final” action poses
serious line-drawing problems. The majority assures that
not every decision by an inferior officer must be reviewable
by a superior officer. Ante, at 19. But this sparks more
questions than it answers. Can a line prosecutor offer a
plea deal without sign off from a principal officer?4 If faced
with a life-threatening scenario, can an FBI agent use
deadly force to subdue a suspect? Or if an inferior officer
temporarily fills a vacant office tasked with making final
decisions, do those decisions violate the Appointments

——————
  4 And all this contemplates that it is easy to distinguish between a

principal and inferior officer. But recall that the default appointment
scheme for all officers—inferior and principal alike—is Presidential ap-
pointment and Senate confirmation. Senate confirmation says nothing
about whether an officer is principal or inferior for constitutional pur-
poses. Cf. 2 Opinion of Office of Legal Counsel 58, 59 (1978) (concluding
that United States Attorneys “can be considered to be inferior officers,”
even though Congress has never “exercised its discretionary power to
vest the appointment of U. S. Attorneys in the Attorney General”).
14               UNITED STATES v. ARTHREX, INC.

                         THOMAS, J., dissenting

Clause?5 And are courts around the country supposed to
sort through lists of each officer’s (or employee’s) duties,
categorize each one as principal or inferior, and then excise
any that look problematic?
   Beyond those questions, the majority’s nebulous ap-
proach also leaves open the question of how much “principal-
officer power” someone must wield before he becomes a
principal officer. What happens if an officer typically en-
gages in normal inferior-officer work but also has several
principal-officer duties? Is he a hybrid officer, properly ap-
pointed for four days a week and improperly appointed for
the fifth? And whatever test the Court ultimately comes up
with to sort through these difficult questions, are we sure it
is encapsulated in the two words “inferior officer”?
                               D
   The majority offers one last theory. Although the parties
raise only an Appointments Clause challenge and the plu-
rality concedes that there is no appointment defect, ante, at
23, the Court appears to suggest that the real issue is that
this scheme violates the Vesting Clause. See Art. II, §1,
cl.1; see also ante, at 13–14 (citing Free Enterprise Fund v.
Public Company Accounting Oversight Bd., 561 U. S. 477,
496 (2010)); Myers v. United States, 272 U. S. 52, 135
(1926)). According to the majority, the PTAB’s review pro-
cess inverts the executive “chain of command,” allowing ad-
ministrative patent judges to wield “unchecked . . . execu-
tive power” and to “dictat[e ]” what the Director must do.
Ante, at 11, 14. This final offering falters for several rea-
sons.
   First no court below passed on this issue. See 941 F. 3d,
——————
  5 See Eaton, 169 U. S., at 343 (“The claim that Congress was without

power to vest in the President the appointment of a subordinate officer
called a vice-consul, to be charged with the duty of temporarily perform-
ing the functions of the consular office, disregards both the letter and
spirit of the Constitution”).
                  Cite as: 594 U. S. ____ (2021)            15

                     THOMAS, J., dissenting

at 1327 (addressing whether “the [administrative patent
judges] who presided over this inter partes review were . . .
constitutionally appointed”). Given that this Court is gen-
erally one “of review, not of first view,” it is unclear why we
would grant relief on this ground. Cutter v. Wilkinson, 544
U. S. 709, 718, n. 7 (2005).
   Second, the idea that administrative patent judges are at
the top of the chain of command is belied not only by the
statutory scheme, see supra, at 7–10, but also by the major-
ity’s own refusal to ever name these judges principal offic-
ers. See ante, at 19.
   Third, even if the chain of command were broken, Senate
confirmation of an administrative patent judge would offer
no fix. As Madison explained, the Senate’s role in appoint-
ments is an exception to the vesting of executive power in
the President; it gives another branch a say in the hiring of
executive officials. 1 Annals of Cong. 463 (1789). An Article
II Vesting Clause problem cannot be remedied by stripping
away even more power from the Executive.
   Fourth, and finally, historical practice establishes that
the vesting of executive power in the President did not re-
quire that every patent decision be appealable to a principal
officer. As the majority correctly explains, these sorts of fi-
nal decisions were routinely made by inferior executive of-
ficers (or, perhaps, by mere executive employees). See ante,
at 17–18. If no statutory path to appeal to an executive
principal officer existed then, I see no constitutional reason
why such a path must exist now.
   Perhaps this Vesting Clause theory misunderstands the
majority’s argument. After all, the Court never directly
says that any law or action violates the Vesting Clause. The
Court simply criticizes as overly formalistic the notion that
both Clauses do exactly what their names suggest: The Ap-
pointments Clause governs only appointments; the Vesting
Clause deals just with the vesting of executive power in the
President. Ante, at 13. I would not be so quick to stare
16            UNITED STATES v. ARTHREX, INC.

                      THOMAS, J., dissenting

deeply into the penumbras of the Clauses to identify new
structural limitations.

                               III
   In the end, the Court’s remedy underscores that it is am-
bivalent about the idea of administrative patent judges ac-
tually being principal officers. Instead of holding as much
explicitly, the Court rewrites the statutory text to ensure
that the Director can directly review Board decisions. Ante,
at 21–22 (plurality opinion). Specifically, the Court de-
clares unenforceable the statutory provision that “prevents
the Director from reviewing the decisions of the [Board] on
his own.” Ante, at 22. And as a remedy, the Court “re-
mand[s] to the Acting Director for him to decide whether to
rehear the petition.” Ibid. In that way, the Court makes
extra clear what should already be obvious: Administrative
patent judges are inferior officers.
   But neither reading of the majority’s opinion—(1) that
administrative patent judges are principal officers that the
Court has converted to inferior officers, or (2) that adminis-
trative patent judges are inferior officers whose decisions
must constitutionally be reversible by the Director alone—
supports its proposed remedy.
   Take the principal officer view. If the Court truly be-
lieved administrative patent judges are principal officers,
then the Court would need to vacate the Board’s decision.
As this Court has twice explained, “the ‘appropriate’ rem-
edy for an adjudication tainted with an appointments vio-
lation is a new ‘hearing before a properly appointed’ offi-
cial.” Lucia, 585 U. S., at ___ (slip op., at 12) (quoting Ryder
v. United States, 515 U. S. 177, 183, 188 (1995)). If admin-
istrative patent judges are (or were) constitutionally defi-
cient principal officers, then surely Arthrex is entitled to a
new hearing before officers untainted by an appointments
                   Cite as: 594 U. S. ____ (2021)             17

                      THOMAS, J., dissenting

violation. But, the Court does not vacate the Board’s deci-
sion. In fact, it expressly disavows the existence of an ap-
pointments violation. Ante, at 23 (plurality opinion).
  The quasi-separation-of-powers view fares no better. If
we accept as true the Court’s position that the Appoint-
ments Clause inherently grants the Director power to re-
verse Board decisions, then another problem arises: No con-
stitutional violation has occurred in this suit. The Board
had the power to decide and lawfully did decide the dispute
before it. The Board did not misinterpret its statutory au-
thority or try to prevent direct review by the Director. Nor
did the Director wrongfully decline to rehear the Board’s
decision. Moreover, Arthrex has not argued that it sought
review by the Director. So to the extent “the source of the
constitutional violation is the restraint on the review au-
thority of the Director,” ibid., his review was not con-
strained. Without any constitutional violation in this suit
to correct, one wonders how the Court has the power to is-
sue a remedy. See Carney v. Adams, 592 U. S. ___, ___
(2020) (slip op., at 4) (Article III prevents “the federal courts
from issuing advisory opinions”).
  Perhaps the majority thinks Arthrex should receive some
kind of bounty for raising an Appointments Clause chal-
lenge and almost identifying a constitutional violation. But
the Constitution allows us to award judgments, not partic-
ipation trophies.
                              IV
   Although unnecessary to resolve this suit, at some point
it may be worth taking a closer look at whether the func-
tional element of our test in Edmond—the part that the
Court relies on today—aligns with the text, history, and
structure of the Constitution. The founding era history sur-
rounding the Inferior Officer Clause points to at least three
different definitions of an inferior officer, none of which re-
quires a case-by-case functional examination of exactly how
18            UNITED STATES v. ARTHREX, INC.

                     THOMAS, J., dissenting

much supervision and control another officer has. The ra-
tionales on which Edmond relies to graft a functional ele-
ment into the inferior-officer inquiry do not withstand close
scrutiny.
                              A
  Early discussions of inferior officers reflect at least three
understandings of who these officers were—and who they
were not—under the Appointments Clause. Though I do
not purport to decide today which is best, it is worth noting
that administrative patent judges would be inferior under
each.
                                1
   The narrowest understanding divides all executive offic-
ers into three categories: heads of departments, superior of-
ficers, and inferior officers. During the Constitutional Con-
vention, James Madison supported this view in a brief
discussion about the addition of the Inferior Officer Clause.
2 Records of the Federal Convention of 1787, p. 627 (M. Far-
rand ed. 1911) (Farrand); see also Mascott, Who Are “Offic-
ers of the United States,” 70 Stan. L. Rev. 443, 468, n. 131
(2018). Gouverneur Morris moved to add the clause. But
Madison initially resisted. He argued that it did “not go far
enough if it be necessary at all [because] Superior Officers
below Heads of Departments ought in some cases to have
the appointment of the lesser offices.” 2 Farrand 627. The
motion nonetheless passed. The crux of Madison’s objection
appears to rely on the idea that there are three types of of-
ficers: inferior officers, superior officers, and department
heads. Congress could vest the appointment of inferior of-
ficers in the President, the courts, or a department head.
But the others must be appointed by the President with
Senate confirmation.
   Some held a second understanding: Inferior officers en-
compass nearly all officers. As Justice Story put it,
                  Cite as: 594 U. S. ____ (2021)           19

                     THOMAS, J., dissenting

“[w]hether the heads of departments are inferior officers in
the sense of the constitution, was much discussed, in the
debate on the organization of the department of foreign af-
fairs, in 1789.” 3 Commentaries on the Constitution of the
United States 386, n. 1 (1833) (emphasis added). Propo-
nents of this understanding argued that the Secretary of
State should be an inferior officer because he was inferior
to the President, “the Executive head of the department.” 1
Annals of Cong. 509. In other words, inferior officers would
encompass all executive officers inferior to the President,
other than those specifically identified in the Constitution:
“Ambassadors, other public Ministers and Consuls.”
Art. II, §2.
   The constitutional text and history provide some support
for this rationale. By using the adjective “such” before “in-
ferior Officers,” the Clause about inferior officers could be
understood to refer back to “all other Officers of the United
States, whose Appointments are not herein otherwise pro-
vided for, and which shall be established by Law.” Ibid.;
see also 2 S. Johnson, A Dictionary of the English Language
(6th ed. 1785) (defining “such” to mean “[c]omprehended
under the term premised, like what has been said”). And to
be “inferiour” means simply to be “[l]ower in place”; “[l]ower
in station or rank of life” and “[s]ubordinate” to another of-
ficer. 1 ibid. Department heads are officers, and they are
lower in rank and subordinate to the President. See U. S.
Const., Art. II, §1.
   But others disagreed, contending this went “too far; be-
cause the Constitution” elsewhere specifies “ ‘the principal
officer in each of the Executive departments.’ ” 1 Annals of
Cong. 459. These Framers endorsed a third understanding,
which distinguished just between inferior and principal of-
ficers. See id., at 518 (“We are to have a Secretary for For-
eign Affairs, another for War, and another for the Treasury;
now, are not these the principal officers in those depart-
ments”). A single officer could not simultaneously be both.
20            UNITED STATES v. ARTHREX, INC.

                     THOMAS, J., dissenting

Ultimately, this group won out, “expressly designat[ing]”
the Secretary of the Department of Foreign Affairs as a
“principal officer,” not an inferior one. Edmond, 520 U. S.,
at 663 (quoting Act of July 27, 1789, ch. 4, §§1–2, 1 Stat.
28–29).
   This principal-inferior dichotomy also finds roots in the
structure of the Constitution, which specifically identifies
both principal officers (in the Opinions Clause and the
Twenty-fifth Amendment) and inferior officers (in the Ap-
pointments Clause). And it comports with contemporane-
ous dictionary definitions. A “principal” officer is “[a] head”
officer; “a chief; not a second.” 2 Johnson, Dictionary of the
English Language. Other executive officers would, by defi-
nition, be lower than or subordinate to these head officers.
   The principal-inferior officer divide played out in other
contexts as well. In the debate over removability of officers,
Representative Smith indicated that he “had doubts
whether [an] officer could be removed by the President” in
light of the impeachment process. 1 Annals of Cong. 372.
Madison disagreed, arguing that impeachment alone for all
removals “would in effect establish every officer of the Gov-
ernment on the firm tenure of good behaviour; not the
heads of Departments only, but all the inferior officers of
those Departments, would hold their offices during good be-
haviour.” Ibid.
   State constitutions at the founding lend credence to this
idea that inferior officers encompass all officers except for
the heads of departments. For example, the 1789 Georgia
State Constitution provided that “militia officers and the
secretaries of the governor . . . shall be appointed by the
governor.” Art. IV, §2. But “[t]he general assembly may
vest the appointment of inferior officers in the governor, the
courts of justice, or in such other manner as they may by
law establish.” Ibid. The law thus distinguished between
secretaries and inferior officers. Similarly, the Delaware
Constitution directed that “[t]he State treasurer shall be
                  Cite as: 594 U. S. ____ (2021)           21

                     THOMAS, J., dissenting

appointed annually by the house of representatives, with
the concurrence of the Senate.” Art. VIII, §3 (1792). But
“all inferior officers in the treasury department” were to be
“appointed in such manner as is or may be directed by law.”
§6.
   Although not dipositive, this Court has adopted the no-
menclature of the principal-inferior distinction. See, e.g.,
ante, at 5–6; Edmond, 520 U. S., at 661 (“distinguishing be-
tween principal and inferior officers for Appointments
Clause purposes”); Buckley v. Valeo, 424 U. S. 1, 132 (1976)
(per curiam) (“Principal officers are selected by the Presi-
dent with the advice and consent of the Senate. Inferior
officers Congress may allow to be appointed by the Presi-
dent alone, by the heads of departments, or by the Judici-
ary”); cf. Lucia, 585 U. S., at ___ (THOMAS, J., concurring)
(slip op., at 2) (“While principal officers must be nominated
by the President and confirmed by the Senate, Congress can
authorize the appointment of ‘inferior Officers’ by ‘the Pres-
ident alone,’ ‘the Courts of Law,’ or ‘the Heads of Depart-
ments’ ”); United States v. Germaine, 99 U. S. 508, 511
(1879) (“the principal officer in” the Opinions Clause “is the
equivalent of the head of department in the other”). And in
reasoning adopted unanimously by the Court, at least one
opinion defined “principal officers” for purposes of the Ap-
pointments Clause to be “ambassadors, ministers, heads of
departments, and judges.” Freytag v. Commissioner, 501
U. S. 868, 884 (1991).
                               2
   Regardless of which of the three interpretations is cor-
rect, all lead to the same result here. Administrative patent
judges are inferior officers.
   Start with the broadest understanding. A careful read of
the Appointments Clause reveals that the office of “admin-
istrative patent judge” does not appear amidst the offices of
ambassador, consul, public minister, and Supreme Court
22            UNITED STATES v. ARTHREX, INC.

                      THOMAS, J., dissenting

judge the Constitution identifies. See Art. II, §2, cl. 2. So,
if inferior officers are all executive officers other than those
with special appointment processes laid out in the Consti-
tution, then administrative patent judges squarely fit.
   Administrative patent judges also fall on the inferior-
officer side of the inferior-principal divide. It is agreed that
administrative patent judges are not the heads of any de-
partment. See ante, at 8; Brief for Arthrex, Inc., 5–6 (noting
that the Secretary of Commerce is the relevant “department
head”). Thus, to the extent a “principal officer . . . is the
equivalent of the head of department,” administrative pa-
tent judges are not one. Germaine, 99 U. S., at 511.
   And under the Madisonian tripartite system, administra-
tive patent judges would still be inferior. These judges are
not heads of departments. Nor are they “superior officers.”
An administrative patent judge is not “[h]igher” than or
“greater in dignity or excellence” to other officers inferior to
him. 2 Johnson, Dictionary of the English Language (de-
fining “Superiour”). Tellingly, neither respondent nor the
majority identify a single officer lower in rank or subordi-
nate to administrative patent judges. Surely if “[w]hether
one is an ‘inferior’ officer depends on whether he has a su-
perior,” then whether one is a superior officer depends on
whether he has an inferior. Edmond, 520 U. S., at 662; see
also Morrison, 487 U. S., at 720 (Scalia, J., dissenting) (“Of
course one is not a ‘superior officer’ without some supervi-
sory responsibility”). In contrast, an administrative patent
judge is lower in rank and subordinate to both the Director
and the Secretary.
                         *     *    *
  To be clear, I do not purport to have exhausted all con-
temporaneous debates, sources, and writings. Perhaps
there is some reason to believe that the inherent nature of
an inferior officer requires that all of their decisions be di-
rectly appealable to a Senate-confirmed executive officer.
                  Cite as: 594 U. S. ____ (2021)             23

                      THOMAS, J., dissenting

But the majority does not identify one. And, without any
justification in the text, in the history, or in our precedent,
I would not impose that requirement.
                                B
   If anything, the Court’s functional prong in Edmond may
merit reconsideration. The Edmond opinion highlighted
three justifications for its decision to require more than just
a lower rank and a superior officer. But having reviewed
the history, it is worth checking whether these reasons are
sound. They may not be.
   First, Edmond highlighted the Constitution’s use of the
term “inferior officer.” 520 U. S., at 663. Were the Appoint-
ments Clause meant to identify only lower ranking officers,
then the Constitution could have used the phrase “ ‘lesser
officer.’ ” Ibid. But Madison’s objection to the Inferior Of-
ficer Clause pokes a hole in this distinction. After all, Mad-
ison used almost exactly this “lesser officer” phrasing: He
urged a broader clause so that “superior officers” could
“have the appointment of the lesser offices.” 2 Farrand 627
(emphasis added). If Madison understood the two terms to
be interchangeable, perhaps this Court should too.
   Second, Edmond flagged that the Appointments Clause
was designed “to preserve political accountability relative
to important Government assignments.” 520 U. S., at 663.
But the accountability feature of the Appointments Clause
was not about accountability for specific decisions made by
inferior officers, but rather accountability for “ ‘a bad nomi-
nation.’ ” Id., at 660 (quoting The Federalist No. 77, p. 392
(M. Beloff ed. 1987)). The Appointments Clause “provides
a direct line of accountability for any poorly performing of-
ficers back to the actor who selected them.” Mascott, 70
Stan. L. Rev., at 447 (emphasis added).
   And third, Edmond noted that legislation adopted by
early Congresses revealed that inferior officers were subject
to the discretion and direct oversight of the principal officer.
24            UNITED STATES v. ARTHREX, INC.

                     THOMAS, J., dissenting

520 U. S., at 663. Take, for example, the Act establishing
the Department of War: It referred “to the Secretary of that
department as a ‘principal officer,’ ” and provided that “the
Chief Clerk, would be ‘employed’ within the Department as
the Secretary ‘shall deem proper,’ as an ‘inferior officer.’ ”
Edmond, 520 U. S., at 664 (quoting ch. 7, 1 Stat. 49–50).
   But not every officer was neatly categorized as a principal
officer or an inferior one. For example, the Act of Congress
Establishing the Treasury Department created “the follow-
ing officers, namely: a Secretary of the Treasury, to be
deemed head of the department; a Comptroller . . . , and an
Assistant to the Secretary of the Treasury, which assistant
shall be appointed by the said Secretary.” Act of Sept. 2,
1789, ch. 12, §1, 1 Stat. 65. The statute does not label the
Comptroller as a principal officer or a department head.
Nor is he expressly designated as an inferior officer. More-
over, his duties extended beyond doing merely what the
Secretary deemed proper. The Comptroller’s statutory
power and authority included “countersign[ing] all war-
rants drawn by the Secretary of Treasury,” “provid[ing] for
the regular and punctual payment of all monies which may
be collected,” and “direct[ing] prosecutions for all delin-
quencies of officers of the revenue, and for debts that are,
or shall be due to the United States.” §3, id., at 66. This
quasi-judicial figure’s “principal duty seems to be deciding
upon the lawfulness and justice of the claims and accounts
subsisting between the United States and particular citi-
zens.” 1 Annals of Cong. 611–612 (Madison); see also ante,
at 14–15. Yet at least one early legislator (with no recorded
objections) thought “the Comptroller was an inferior of-
ficer.” 1 Annals of Cong. 613 (Stone).
   Given the lack of historical support, it is curious that the
Court has decided to expand Edmond’s “functional” prong
to elevate administrative patent judges to principal-officer
status (only to demote them back to inferior-officer status).
Perhaps the Court fears that a more formal interpretation
                  Cite as: 594 U. S. ____ (2021)            25

                     THOMAS, J., dissenting

might be too easy to subvert. A tricky Congress could allow
the Executive to sneak a powerful, Cabinet-level-like officer
past the Senate by merely giving him a low rank. Maybe.
But this seems like an odd case to address that concern.
And, even if this suit did raise the issue, the Court should
be hesitant to enforce its view of the Constitution’s spirit at
the cost of its text.
                         *    *     *
   The Court today draws a new line dividing inferior offic-
ers from principal ones. The fact that this line places ad-
ministrative patent judges on the side of Ambassadors, Su-
preme Court Justices, and department heads suggests that
something is not quite right. At some point, we should take
stock of our precedent to see if it aligns with the Appoint-
ments Clause’s original meaning. But, for now, we must
apply the test we have. And, under that test, administra-
tive patent judges are both formally and functionally infe-
rior to the Director and to the Secretary. I respectfully dis-
sent.